19-23079-rdd   Doc 13-5   Filed 07/17/19 Entered 07/17/19 17:31:40   Exhibit E
                                    Pg 1 of 61




                  EXHIBIT E
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                           INDEX NO. 651255/2016
NYSCEF DOC.19-23079-rdd
             NO. 150      Doc 13-5   Filed 07/17/19 Entered 07/17/19 17:31:40
                                                                        RECEIVEDExhibit
                                                                                 NYSCEF:E 04/03/2019
                                               Pg 2 of 61




                                Lloyd’s Certificate

                                This Insurance is effected with certain Underwriters at Lloyd’s,
                                London.


                                This Certificate              is issued in accordance with the limited
                                authorization granted to the Correspondent by certain Underwriters at
                                Lloyd's, London whose syndicate numbers and the proportions
                                underwritten by them can be ascertained from the office of the said
                                Correspondent (such Underwriters being hereinafter called
                                "Underwriters") and in consideration of the premium specified herein,
                                Underwriters hereby bind themselves severally and not jointly, each
                                for his own part and not one for another, their Executors and
                                Administrators.


                                The Assured is requested to read this Certificate, and if it is not
                                correct, return it immediately to the Correspondent for appropriate
                                alteration.



                                All inquiries regarding this Certificate should be addressed to the
                                following Correspondent:

                                Zodiac Insurance Services, Inc.
                                Email: Dwash@zodiacinsurance.com
                                Phone: 856-396-6500




          SLC-3 (USA) NMA2868 (24/08/00)   Form approved by Lloyd’s Market Association
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                                         INDEX NO. 651255/2016
NYSCEF DOC.19-23079-rdd
             NO. 150              Doc 13-5          Filed 07/17/19 Entered 07/17/19 17:31:40
                                                                                       RECEIVEDExhibit
                                                                                                NYSCEF:E 04/03/2019
                                                              Pg 3 of 61



          CERTIFICATE PROVISIONS


          1.   Signature Required. This Certificate shall not be valid unless signed by the Correspondent on the attached Declaration
               Page.


          2.   Correspondent Not Insurer. The Correspondent is not an Insurer hereunder and neither is nor shall be liable for any loss or
               claim whatsoever. The Insurers hereunder are those Underwriters at Lloyd's, London whose syndicate numbers can be
               ascertained as hereinbefore set forth. As used in this Certificate "Underwriters" shall be deemed to include incorporated as
               well as unincorporated persons or entities that are Underwriters at Lloyd's, London.


          3.   Cancellation. If this Certificate provides for cancellation and this Certificate is cancelled after the inception date, earned
               premium must be paid for the time the insurance has been in force.


          4.   Service of Suit. It is agreed that in the event of the failure of Underwriters to pay any amount claimed to be due hereunder,
               Underwriters, at the request of the Assured, will submit to the jurisdiction of a Court of competent jurisdiction within the
               United States. Nothing in this Clause constitutes or should be understood to constitute a waiver of Underwriters' rights to
               commence an action in any Court of competent jurisdiction in the United States, to remove an action to a United States
               District Court, or to seek a transfer of a case to another Court as permitted by the laws of the United States or of any State
               in the United States. It is further agreed that service of process in such suit may be made upon the firm or person named in
               item 6 of the attached Declaration Page, and that in any suit instituted against any one of them upon this contract,
               Underwriters will abide by the final decision of such Court or of any Appellate Court in the event of an appeal.

               The above-named are authorized and directed to accept service of process on behalf of Underwriters in any such suit
               and/or upon request of the Assured to give a written undertaking to the Assured that they will enter a general appearance
               upon Underwriters' behalf in the event such a suit shall be instituted.

               Further, pursuant to any statute of any state, territory or district of the United States which makes provision therefor,
               Underwriters hereby designate the Superintendent, Commissioner or Director of Insurance or other officer specified for
               that purpose in the statute, or his successor or successors in office, as their true and lawful attorney upon whom may be
               served any lawful process in any action, suit or proceeding instituted by or on behalf of the Assured or any beneficiary
               hereunder arising out of this contract of insurance, and hereby designate the above-mentioned as the person to whom the
               said officer is authorized to mail such process or a true copy thereof.


          5.   Assignment. This Certificate shall not be assigned either in whole or in part without the written consent of the
               Correspondent endorsed hereon.


          6.   Attached Conditions Incorporated. This Certificate is made and accepted subject to all the provisions, conditions and
               warranties set forth herein, attached or endorsed, all of which are to be considered as incorporated herein.


          7.   Short Rate Cancellation. If the attached provisions provide for cancellation, the table below will be used to calculate the
               short rate proportion of the premium when applicable under the terms of cancellation.
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                                                                                                       INDEX NO. 651255/2016
NYSCEF DOC.19-23079-rdd
             NO. 150                                             Doc 13-5               Filed 07/17/19 Entered 07/17/19 17:31:40
                                                                                                                           RECEIVEDExhibit
                                                                                                                                    NYSCEF:E 04/03/2019
                                                                                                  Pg 4 of 61


       Short Rate Cancellation Table For Term of One Year.



       Days Insurance in                Per Cent of one            Days Insurance in            Per Cent of one      Days Insurance in            Per Cent of one     Days Insurance in            Per Cent of one
       Force                            year Premium               Force                        year Premium         Force                        year Premium        Force                        year Premium



                                 1....................      5%        66 -      69 ............................29%   154 - 156 .................................53%   256 - 260 .................................77%

                                 2....................      6         70 -      73 ............................30    157 - 160 .................................54    261 - 264 .................................78

              3-             4........................      7         74 -      76 ............................31    161 - 164 .................................55    265 - 269 .................................79

              5-             6........................      8         77 -      80 ............................32    165 - 167 .................................56    270 - 273 ( 9       mos ) ...............80

              7-             8........................      9         81 -      83 ............................33    168 - 171 .................................57    274 - 278 .................................81

              9-         10..........................10               84 -      87 ............................34    172 - 175 .................................58    279 - 282 .................................82

            11 -        12 ............................11             88 -      91 ( 3     mos ) ..........35        176 - 178 .................................59    283 - 287 .................................83

            13 -        14 ............................12             92 -      94 ............................36    179 - 182 ( 6       mos ) ...............60      288 - 291 .................................84

            15 -        16 ............................13             95 -      98 ............................37    183 - 187 .................................61    292 - 296 .................................85

            17 -        18 ............................14             99 - 102 ...............................38     188 - 191 .................................62    297 - 301 .................................86

            19 -        20 ............................15          103 - 105 .................................39     192 - 196 .................................63    302 - 305 ( 10 mos ) .................87

            21 -        22 ............................16          106 - 109 .................................40     197 - 200 .................................64    306 - 310 .................................88

            23 -        25 ............................17          110 - 113 .................................41     201 - 205 .................................65    311 - 314 .................................89

            26 -        29 ............................18          114 - 116 .................................42     206 - 209 .................................66    315 - 319 .................................90

            30 -        32 ( 1     mos ) ..........19              117 - 120 .................................43     210 - 214 ( 7       mos ) ...............67      320 - 323 .................................91

            33 -        36 ............................20          121 - 124 ( 4       mos ) ...............44       215 - 218 .................................68    324 - 328 .................................92

            37 -        40 ............................21          125 - 127 .................................45     219 - 223 .................................69    329 - 332 .................................93

            41 -        43 ............................22          128 - 131 .................................46     224 - 228 .................................70    333 - 337 ( 11 mos ) .................94

            44 -        47 ............................23          132 - 135 .................................47     229 - 232 .................................71    338 - 342 .................................95

            48 -        51 ............................24          136 - 138 .................................48     233 - 237 .................................72    343 - 346 .................................96

            52 -        54 ............................25          139 - 142 .................................49     238 - 241 .................................73    347 - 351 .................................97

            55 -        58 ............................26          143 - 146 .................................50     242 - 246 ( 8       mos ) ...............74      352 - 355 .................................98

            59 -        62 ( 2     mos ) ..........27              147 - 149 .................................51     247 - 250 .................................75    356 - 360 .................................99

            63 -        65 ............................28          150 - 153 ( 5       mos ) ...............52       251 - 255 .................................76    361 - 365 ( 12 mos ) .................100



       Rules applicable to insurance with terms less than or more than one year:



       A.          If insurance has been in force for one year or less, apply the short rate table for annual insurance to the full annual premium determined as for insurance
                   written for a term of one year.



       B.          If insurance has been in force for more than one year:



                   1.      Determine full annual premium as for insurance written for a term of one year.
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                                                               INDEX NO. 651255/2016
NYSCEF DOC.19-23079-rdd
             NO. 150                Doc 13-5              Filed 07/17/19 Entered 07/17/19 17:31:40
                                                                                             RECEIVEDExhibit
                                                                                                      NYSCEF:E 04/03/2019
                                                                    Pg 5 of 61


             2.   Deduct such premium from the full insurance premium, and on the remainder calculate the pro rata earned premium on the basis of the ratio of the length of
                  time beyond one year the insurance has been in force to the length of time beyond one year for which the policy was originally written.

             3.   Add premium produced in accordance with items (1) and (2) to obtain earned premium during full period insurance has been in force.




                                                                                                            Correspondent for Lloyd’s London


          24/08/00

          NMA2868
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                     INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150            Doc 13-5        Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                   RECEIVED      E
                                                                                            NYSCEF: 04/03/2019
                                                         Pg 6 of 61
        Policy Number: ZISGL01                                                              UMR: B1102K0019418000

        DECLARATIONS

        GENERAL LIABILITY CLAIMS MADE AND REPORTED INSURANCE

        THIS IS A CLAIMS MADE AND REPORTED POLICY. SUBJECT TO ITS TERMS, THIS POLICY APPLIES ONLY
        TO ANY CLAIM FIRST MADE AGAINST THE INSURED AND REPORTED IN WRITING TO THE
        UNDERWRITERS DURING THE POLICY PERIOD OR EXTENDED REPORTING PERIOD, IF APPLICABLE.
        DAMAGES AND CLAIMS EXPENSES SHALL BE APPLIED AGAINST THE DEDUCTIBLE. CLAIMS EXPENSES
        ARE WITHIN AND REDUCE THE LIMITE OF LIABILITY UNDER THIS POLICY. THE UNDERWRITERS SHALL
        NOT BE LIABLE FOR ANY DEFENSE COSTS OR FOR ANY JUDGEMENT OR SETTLEMENT AFTER THE LIMIT
        OF LIABILITY HAVE BEEN EXHAUSTED. PLEASE READ THIS POLICY CAREFULLY.

        These Declarations along with the completed and signed Application and the Policy with endorsements shall
        constitute the contract between the Named Insured and the Underwriters.

        "THE INSURER(S) NAMED HEREIN IS (ARE) NOT LICENSED BY THE STATE OF NEW YORK, NOT
        SUBJECT TO ITS SUPERVISION, AND IN THE EVENT OF THE INSOLVENCY OF THE INSURER(S), NOT
        PROTECTED BY THE NEW YORK STATE SECURITY FUNDS. THE POLICY MAY NOT BE SUBJECT TO
        ALL OF THE REGULATIONS OF THE DEPARTMENT OF FINANCIAL SERVICES PERTAINING TO POLICY
        FORMS."


         Surplus Lines Producer:      Zodiac Insurance         Surplus Lines License No.:    1215574

         Item 1.        Named Insured:                   542 Holding Corp; 60G 542 Broadway Owner LLC
                        Address:                         542 Broadway New York, NY 10012

         Item 2.        Policy Period:
                             From:                       03/18/2019
                                To:                      03/18/2020
                        Both dates at 12:01 a.m. Local Time at the Address stated in Item 1.


         Item 3.        Limit of Liability :
                              A. Bodily Injury, Property Damage, Personal Injury
                                 and Advertising Injury:

                                   a) Limit of Liability each Accident or/and offense
                                      includes Claims Expenses, but sublimited to:                     $ 10,000
                                      i.       Fire Legal Liability each Claim includes
                                               Claims Expenses.                                        N/A

                                       ii.      Medical Payments each Claim                            Excluded

                                   b) Policy Aggregate Limit of Liability includes
                                      Claims Expenses, but sublimited to:                              $ 10,000
                                      i.      Fire Legal Liability each Claim includes
                                              Claims Expenses.                                         N/A

                                       ii.      Medical Payments each Claim                            Excluded

                              B. Policy Aggregate Limit of Liability includes Claims
                                 Expenses                                                              $ 10,000

         Item 4.        Each Claim Deductible includes Claims Expenses:                                $ 10,000

                                                                                                  Page 1 of 3
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                               INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150         Doc 13-5       Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                               RECEIVED      E
                                                                                        NYSCEF: 04/03/2019
                                                     Pg 7 of 61
        Policy Number: ZISGL01                                                       UMR: B1102K0019418000




         Item 5.      Premium (FULLY EARNED AT INCEPTION):                                       $ 12,000
                      Surplus Lines Tax:                                                         $ 432
                      Stamping Fee:                                                              $ 20.40
                      Filing Fee:                                                                $ 50



         Item 6.      Extended Reporting Period                                                  NIL



         Item 7.      Notification under this Policy:
                                 Email: claims@beazley.com          Beazley Group
                                 Fax: 866.910.1397                   Attention: Claims
                                 Phone: 888.222.1123 30              Batterson Park Drive
                                                                     Farmington, CT 06032


         Item 8.      Terrorism Coverage: N/A


         Item 9.      Service of process in any suit shall be made upon:
                            Mendes & Mount
                            750 Seventh Avenue
                            New York, New York 10019-6829
                            United States of America


         Item 10.     Choice of Law:                                                             NY


         Item 11.     Covered Activities:
                      Operation of Rental Operations as described and submitted to
                      Zodiac Insurance Services


         Item 12.     Retroactive Date:                                                          05/12/2015




                                                                                            Page 2 of 3
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                            INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150             Doc 13-5        Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                    RECEIVED      E
                                                                                             NYSCEF: 04/03/2019
                                                          Pg 8 of 61
        Policy Number: ZISGL01                                                                   UMR: B1102K0019418000




         Item 13.         Endorsements Effective at Inception
                             1. Exclusion of Certified Acts of Terrorism CG 21 73 01 08
                              2. Nuclear Energy Liability Exclusion Endorsement IL 00 21 09 08
                              3. U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”)
                                 Advisory Notice to Policyholders IL P 001 01 04
                              4. Lloyd’s Privacy Policy Statement LSW1135B
                              5. Sanction Limitation and Exclusion Clause LMA3100
                              6. Service of Suit Clause (U.S.A.) – NMA1998
                              7. Zodiac Insurance, General Exclusion Endorsement
                              8. U.S. Terrorism Risk Insurance Act of 2002 as amended Not Purchased
                                 Clause LMA5219
                              9. General Change: In consideration of premiums charge, it is understood and
                                 agreed that the policy limits for the time period of 5/12/15 to 5/12/16 shall be
                                 $3,000,000. All other terms and conditions remain unchanged.




        The Underwriters have caused this Policy to be signed and attested by its authorized officers, but it shall not be
        valid unless also signed by another duly authorized representative of the Underwriters.




                                                                                                03/18/2019
                 Correspondent for Lloyd’s London                                                  Date




                                                                                                        Page 3 of 3
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                    INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150           Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                RECEIVED      E
                                                                                         NYSCEF: 04/03/2019
                                                      Pg 9 of 61
          GENERAL LIABILITY CLAIMS MADE AND REPORTED INSURANCE

          NOTICE: This is a Claims Made and Reported Policy. Except to such extent as may otherwise be
          provided herein, the coverage afforded under this insurance policy is limited to tho se Claims which
          are first made against the Insured during the Policy Period and reported to the Underwriters during
          the Policy Period or any applicable Extended Reporting Period. Damages and Claims Expenses
          shall be applied against the Deductible. Claims Expenses are within and reduce the Limit of Liability
          under this policy. Certain words and phrases which appear in bold type have special meaning; please
          refer to Section VI., Definitions. Please review the coverage afforded under this insurance policy
          carefully and discuss the coverage hereunder with your insurance agent or broker.

          In consideration of the payment of premium and reliance upon the statements, representations and
          warranties made in the application which is made a part of this insurance policy (hereinafter referred
          to as the “Policy” or “insurance”) and subject to the Limit of Liability, exclusions, conditions and other
          terms of this insurance, the Underwriters agree with the Named Insured (set forth in Item 1 of the
          Declarations, made a part hereof) as follows:

          I. INSURING AGREEMENTS


          A.   Coverage

                 1.      Bodily Injury and Property Damage

                         The Underwriters will pay on behalf of the Insured, Damages and Claims Expenses
                         which the Insured shall become legally obligated to pay because of any Claim or
                         Claims for Bodily Injury or Property Damage to which the coverage applies caused
                         by an Accident. This insurance applies only if:

                                 a) The Accident occurs during the Policy Period set forth in Item 2 of the
                                    Declarations, occurs only while the Insured is engaged in a Covered
                                    Activity and takes place in the Coverage Territory; and

                                 b) The Bodily Injury and/or Property Damage occurs during the Policy
                                    Period set forth in Item 2 of the Declarations, occurs only while the Insured
                                    is engaged in a Covered Activity and takes place in the Coverage
                                    Territory; and

                                 c) A Claim or Claims for Damages because of the Bodily Injury or Property
                                    Damage is first made against the Insured during the Policy Period and
                                    reported in writing to the Underwriters during the Policy Period or any
                                    applicable Extended Reporting Period.

                 2.      Personal Injury and Advertising Injury liability

                         The Underwriters will pay on behalf of the Named Insured Damages and Claims
                         Expenses which the Insured shall become legally obligated to pay because of any
                         Claim or Claims for Personal Injury or Advertising Injury caused by an offense to
                         which this coverage applies. This insurance applies only if:




                                                                                                                  1
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                               INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150        Doc 13-5     Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                            RECEIVED      E
                                                                                     NYSCEF: 04/03/2019
                                                 Pg 10 of 61




                             a) The offense occurs during the Policy Period set forth in Item 2 of the
                                Declarations, occurs only while the Insured is engaged in a Covered
                                Activity and takes place in the Coverage Territory; and

                             d) The Personal Injury or Advertising Injury occurs during the Policy Period,
                                 occurs only while the Insured is engaged in a Covered Activity and takes
                                 place in the Coverage Territory; and

                             b) Any Claim or Claims for Damages because of the Personal Injury or
                                Advertising Injury first made against any Insured during the Policy
                                Period and reported in writing to the Underwriters during the Policy Period
                                or any applicable Extended Reporting Period.


                3.    Medical Payments Coverage

                      The Underwriters will pay on behalf of the Insured medical expenses for Bodily Injury
                      caused by an Accident on the premises the Named Insured owns or rents; or on
                      ways next to the premises the Named Insured owns or rents; or because of the
                      Named Insured’s operations.

                      Provided that, the Accident occurs and is reported to the Underwriters during the
                      Policy Period, occurs only while the Insured is engaged in a Covered Activity and
                      takes place in the Coverage Territory; the medical expenses are incurred and
                      reported in writing to Underwriters within one year of the date of the Accident; and the
                      injured person submits to examination, at Underwriters’ expense, by physicians of the
                      Underwriters choice as often as Underwriters reasonably require.

                      The Underwriters will make these payments regardless of fault. These payments will
                      not exceed the applicable sublimit of insurance. Underwriters will pay reasonable
                      expenses for:

                             a) First aid administered at the time of an Accident

                             b) Necessary medical, surgical, x-ray and dental services, including prosthetic
                                devices; and

                             c) Necessary ambulance, hospital, professional nursing and funeral services.

                4.    Fire Legal Liability Coverage
                      The Underwriters will pay on behalf of the Insured Damages and Claims Expenses
                      which the Insured shall become legally obligated to pay because of any Claim or
                      Claims first made against any Insured during the Policy Period and reported in
                      writing to the Underwriters during the Policy Period or any applicable Extended
                      Reporting Period, for Property Damage to the premises, while rented to the Insured
                      or temporarily occupied by the Insured with permission of the owner for a Covered
                      Activity, arising out of any one fire that occurs during the Policy Period, except as
                      excluded or limited by the terms, conditions and exclusions of this Policy.
                      This coverage is subject to the sublimit of liability as described in Section VII of this
                      Policy and stated in Item 3 of the Declarations. Under no circumstances will this
                      coverage be extended to cover First Party Property Damage or Property Damage to
                      personal property.

                                                                                                             2
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                   INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150         Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                              RECEIVED      E
                                                                                       NYSCEF: 04/03/2019
                                                   Pg 11 of 61




          B.    Defense and Settlement

                1.     The Underwriters shall have the right and duty to defend the Insured subject to the
                       Limit of Liability and all provisions, terms and conditions of this Policy for any Claim
                       first made against the Insured seeking Damages or Claims Expenses to which this
                       insurance applies, even if any of the allegations of the Claim are groundless, false or
                       fraudulent. The Underwriters shall choose defense counsel in consultation with the
                       Insured, but in the event of a dispute, the decision of the Underwriters is final.

                       Underwriters will have no duty to defend the Insured for any Claim first made against
                       the Insured seeking Damages, Claims Expenses or payment to which this insurance
                       does not apply.

                2.     Claims Expenses are within and not in addition to the Limit of Liability. It is agreed
                       that the Limit of Liability available to pay Damages shall be reduced and may be
                       completely exhausted by payment of Claims Expenses. Damages and Claims
                       Expenses shall be applied against the Deductible set forth in Item 4 of the
                       Declarations.

                3.     The Underwriters shall have the right to make any investigation they deem necessary,
                       including, without limitation, any investigation with respect to coverage and statements
                       made in the application.

                4.     If the Insured refuses to consent to any settlement or compromise recommended by
                       the Underwriters and acceptable to the Claimant and elects to contest the Claim, the
                       Underwriters’ liability for any Damages and Claims Expenses shall not exceed the
                       amount for which the Claim could have been settled, less the remaining Deductible,
                       plus the Claims Expenses incurred up to the time of such refusal, or the applicable
                       Limit of Liability, whichever is less, and the Underwriters shall have the right to withdraw
                       from the defense of the Claim by tendering control of said defense to the Insured.

                5.     It is further provided that the Underwriters shall not be obligated to pay any Damages
                       or Claims Expenses, or to undertake or continue defense of any Claim after the
                       applicable Limit of Liability has been exhausted by payment of Damages or Claims
                       Expenses or after deposit of the remaining applicable Limit of Liability in a court of
                       competent jurisdiction, and that upon such payment, the Underwriters shall have the
                       right to withdraw from the further defense of the Claim by tendering control of said
                       defense to the Insured.

          II.   SUPLEMENTARY PAYMENTS – INCLUDED WITHIN THE APPLICABLE LIMITS

                Underwriters will pay, with respect to any Claim that Underwriters investigate or settle, or any
                Suit against an Insured that Underwriters defend:

                1. the cost of bonds to release attachments, but only for bond amounts within the applicable
                   Limit of Liability. Underwriters are not required to furnish these bonds;

                2. all reasonable expenses incurred by an Insured at Underwriters' request to assist the
                   Underwriters in the investigation or defense of the Claim or Suit, including actual loss of
                   earnings up to USD250 a day because of time off from work;

                3. all costs taxed against the Insured in the Suit;


                                                                                                                 3
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                    INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150         Doc 13-5       Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                               RECEIVED      E
                                                                                        NYSCEF: 04/03/2019
                                                    Pg 12 of 61




                4. prejudgment interest awarded against an Insured on that part of the judgement
                   Underwriters pay. If Underwriters make an offer to pay the applicable Limit of Liability,
                   Underwriters will not pay any prejudgment interest for any period of time after the offer;
                   and

                5. all interest on the full amount of any judgment that accrues after entry of the judgment and
                   before Underwriters have paid, offered to pay, or deposited in the court the part of the
                   judgment that is within the applicable Limit of Liability.

                These payments DO REDUCE the applicable limits of insurance and at all times are subject
                to the Total Policy Aggregate Limit stated in Item 3.B of the Declarations.

                If Underwriters defend an Insured against a Suit and an indemnitee is also named as a party
                to the Suit, Underwriters will defend that indemnitee if all of the following conditions are met:

                A. the Suit against the indemnitee seeks Damages for which the Insured has assumed the
                   liability of the indemnitee in a contract or agreement that is an Insured Contract;

                B. this policy applies to such liability assumed by the Insured;

                C. the obligation to defend, or the cost of the defense of, that indemnitee, has also been
                   assumed by the Insured in the same Insured Contract;

                D. the allegations in the Suit and the information Underwriters know about the Accident are
                   such that no conflict appears to exist between the interests of the Insured and the interests
                   of the indemnitee;

                E. the indemnitee and the Insured shall ask the Underwriters to conduct and control the
                   defense of that indemnitee against such Suit and agree that the Underwriters can assign
                   the same counsel to defend the Insured and the indemnitee; and

                F. the indemnitee:

                         a) agrees in writing to:

                              i.    cooperate with Underwriters in the investigation, settlement or defense of
                                    the Suit;

                             ii.    immediately send Underwriters copies of any demands, notices,
                                    summonses or legal papers received in connection with the Suit;

                             iii.   notify any other insurer whose coverage is available to the indemnitee; and

                            iv.     cooperate with Underwriters with respect to coordinating other applicable
                                    insurance available to the indemnitee; and

                         b) provides Underwriters with written authorization to:

                              i.    obtain records and other information related to the Suit; and

                             ii.    conduct and control the defense of the indemnitee in such Suit.


                                                                                                                 4
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                   INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150            Doc 13-5     Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                RECEIVED      E
                                                                                         NYSCEF: 04/03/2019
                                                     Pg 13 of 61




                      So long as the above conditions are met, attorney’s fees incurred by Underwriters in the
                      defense of that indemnitee, necessary litigation expenses incurred by Underwriters, and
                      necessary litigation expenses incurred by the indemnitee at Underwriters' request will be
                      paid as Claims Expenses, but such payments WILL REDUCE the Limit of Liability.

                      Underwriters’ Obligation to defend an Insured’s indemnitee and to pay Claims Expenses
                      ends when:

                      1. Underwriters have used up to the applicable Limit of Liability in the payment of
                         judgments, settlements, Claims Expenses or other payments; or

                      2. the conditions set forth above, or the terms of the agreement described in paragraph f.
                         above, are no longer met.


          III.   PERSONS INSURED

                 Each of the following is an Insured under this insurance to the extent set forth below:

                 a.      The Named Insured identified in Item 1 of the Declarations.

                 b.      Employees of the Named Insured (but only in respect of Accidents arising out of
                         their employment by the Named Insured and during the Policy Period and a Covered
                         Activity)

                 c.      Any Volunteer of the Named Insured (but only in respect of Accidents arising out of
                         their activities as such during the Policy Period and a Covered Activity)

                 d.      In the event of the death of an Insured as provided for above, the personal
                         representatives of the Insured in respect of liability incurred by the Insured.

                 No other person or entity shall be considered an Insured unless specifically stated otherwise
                 herein.


          IV.    COVERAGE TERRITORY

                 Coverage Territory, wherever used in this policy, includes:

                 a) The United States of America (including its territories and possessions), Puerto Rico and
                    Canada;

                 b) International waters or airspace, provided the injury or damage does not occur in the
                    course of travel or transportation to or from any place not included in a) above; or

                 c) All parts of the world if the injury or damage arises out of:

                             i)     Goods or products made or sold by the Insured in the territory described in
                                    a) above; or

                             ii)    The activities of a person whose home is in the territory described in a)
                                    above, but is away for a short time on the Insured’s business; and


                                                                                                                5
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                      INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150             Doc 13-5        Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                    RECEIVED      E
                                                                                             NYSCEF: 04/03/2019
                                                         Pg 14 of 61




                              iii)      The Insured’s responsibility to pay Damages is determined in a Suit on
                                        the merits in the territory described in a) above or in a settlement
                                        Underwriters agree to.

          V.    EXCLUSIONS

          1.    Exclusions applicable to all Insuring Agreements

                The coverage under this Insurance does not apply :

                (a) to any Claim made by or against or in connection with any business enterprise (including
                    the ownership, maintenance or care of any property in connection therewith), not
                    specifically named in the Declarations, which is owned by any Insured or in which any
                    Insured is a trustee, partner, officer, director or Employee;

                (b) to any Claim or circumstance which might lead to a Claim in respect of which any Insured
                    has given notice to any insurer of any other policy or self-Insurance in force prior to the
                    effective date of this Policy;

                (c) to any Claim or circumstance which might lead to a Claim known to any Insured prior to
                    the inception date of this Policy and not disclosed to the Underwriters at or prior to
                    inception;

                (d) to any Claim or circumstance which might lead to a Claim, Accident or offense which first
                    took place, or is alleged to have taken place, prior to the Policy Period as set forth in Item
                    2 of the Declarations;

                (e) to any Claim or liability arising out of actual or alleged discrimination including but not
                    limited to discriminatory employment practices, allegations of actual or alleged violations
                    of civil rights or acts of discrimination based entirely or in part on the race, gender,
                    pregnancy, national origin, religion, age or sexual orientation;

                (f) to any Claim or liability arising out of the insolvency or bankruptcy of any Insured or of
                    any other entity including but not limited to the failure, inability, or unwillingness to pay
                    Claims, losses or benefits due to the insolvency, liquidation or bankruptcy of any such
                    individual entity;

                (g) to any Claim or liability arising out of or resulting from or alleged to arise out or result from:

                        (1)          any conduct, physical act, gesture, or spoken or written words of a sexual or
                                     physically violent nature by any Insured, including but not limited to, sexual
                                     intimacy (whether or not consensual), sexual molestation, sexual or physical
                                     assault or battery, sexual or physical abuse, sexual harassment or exploitation;
                                     or

                        (2)          the Insured’s actual or alleged negligent employment, investigation,
                                     supervision, hiring, training or retention of any Employee, Insured or person
                                     for whom the Insured is legally responsible and whose conduct falls within
                                     paragraph (1), above.




                                                                                                                    6
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                     INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150          Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                               RECEIVED      E
                                                                                        NYSCEF: 04/03/2019
                                                    Pg 15 of 61




                (h) to any Claim or liability for punitive or exemplary Damages, or Damages which are a
                    multiple of compensatory Damages, fines, sanctions, taxes or penalties, or the return of
                    or reimbursement for fees, costs or expenses charged by any Insured;

                (i) to any Claim or any liability based upon or arising out of a violation or alleged violation of
                    the Securities Act of 1933 as amended, or the Securities Exchange Act of 1934 as
                    amended, or any State Blue Sky or securities law or similar state of Federal statute and
                    any regulation or order issued pursuant to any of the foregoing statutes;

                (j) to any Claim or actual or alleged violation of the Racketeer Influenced and Corrupt
                    Organizations Act, 18 U.S.C. §1961 et seq., and any amendments thereto, or any rules or
                    regulations promulgated thereunder;

                (k) to any Claim or any liability arising from or alleged to arise out from costs of complying
                    with physical modifications to any premises or any changes to the Insured’s usual
                    business operations mandated by the Americans with Disabilities Act of 1990, including
                    any amendments, or similar federal, state or local law;

                (l) to any Claim or any liability based upon or arising out of any actual or alleged violation of
                    any federal, state, or local anti-trust, restraint or trade, unfair competition, or price fixing
                    law, or any rules or regulations promulgated thereunder;

                (m) to any Claim or liability caused or allegedly caused directly or indirectly, in whole or in part,
                    by:
                            a) The actual, potential, alleged or threatened formation, growth, presence, release
                               or dispersal of any fungi, molds, spores or mycotoxins of any kind;
                            b) Any action taken by any party in response to the actual, potential, alleged or
                               threatened formation, growth, presence, release or dispersal of any fungi,
                               molds, spores or mycotoxins of any kind, such action to include investigating,
                               testing for, detection of, monitoring of, treating, remediating or removing such
                               fungi, molds, spores or mycotoxins; or
                            c) Any governmental or regulatory order, requirement, directive, mandate or
                               decree that any party take action in response to the actual, potential, alleged
                               or threatened formation, growth, presence, release or dispersal of any fungi,
                               molds, spores or mycotoxins of any kind, such action to include investigating,
                               testing for, detection of, monitoring of, treating, remediating or removing such
                               fungi, molds, spores or mycotoxins.
                   We will have no duty or obligation to defend you with respect to any Suit, Claim or
                   governmental or regulatory order, requirement, directive, mandate or decree which directly
                   or indirectly arises out of, or results from or in consequence of, or in any way involves
                   actual, potential, alleged or threatened formation, growth, presence, release or dispersal
                   of any fungi, molds, spores or mycotoxins of any kind.

                (n) to any Claim or any liability based upon or arising out of or alleged to arise out of any
                    action or proceeding brought by or on behalf of any federal, state or local governmental,
                    regulatory or administrative agency, regardless of the name in which such action or
                    proceeding is brought, including, but not limited to, the Health Insurance Portability and
                    Accountability Act of 1996, the Social Security Act, 42 U.S.C. §1320a, et. seq., or similar
                    state or federal statute, regulation or executive order promulgated thereunder;

                (o) to any Claim or liability based upon or arising out of or alleged to arise out of any
                    Insured’s data processing services, including but not limited to:

                                                                                                                   7
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                     INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150          Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                               RECEIVED      E
                                                                                        NYSCEF: 04/03/2019
                                                    Pg 16 of 61




                       (1)     conversion of data from source material into media for processing on the
                               Insured’s electronic data processing system;

                       (2)     processing of data by the Insured on the Insured’s electronic data processing
                               system; or

                       (3)     design or formulation of an electronic data processing program or system;

                (p) to any Claim or liability based upon or arising out of any Insured gaining any profit,
                    remuneration or advantage to which such Insured was not legally entitled;

                (q) to any Claim or liability against any subsidiary designated in the Declarations or its past,
                    present, or future Employees, directors, officers, trustees, review board or committee
                    members, or Volunteers acting in his or her capacity as such, which are based upon,
                    arise out of, directly or indirectly result from, are in consequence of, or in any way involve
                    any fact, circumstance, situation, transaction, event, Accident, or acts, errors or omissions
                    or series of facts, circumstances, situations, transactions, events, Accidents or acts,
                    errors or omissions happening before the date such entity became a subsidiary;

                (r) to any Claim, offense, Accident, Suit, and/or Claims Expenses relating to or arising out
                    of asbestos, asbestos containing materials, silica or lead;

                (s) to any Claim or liability based upon, arising out of, resulting from, any actual or alleged:
                    (1) failure to obtain, effect, or maintain any form, policy, plan or program of insurance, stop
                    loss or provider excess coverage, reinsurance, self-insurance, suretyship, or bond; (2)
                    commingling, mishandling of or liability to pay, collect or safeguard funds; or (3) failure to
                    collect or pay premiums, commissions, brokerage charges, fees or taxes;

                (t) to any Claim brought against any Insured by any other Insured hereunder;

                (u) to any Claim or liability arising out of or resulting from the distribution of unsolicited email,
                    direct mail or facsimiles, or telemarketing;

                (v) to any Claim or liability arising out of or resulting from the existence, emission or discharge
                    of any electromagnetic field, electromagnetic radiation or electromagnetism that actually or
                    allegedly affects the health, safety or condition of any person, or the environment, or that
                    affects the value, marketability, condition or size of any property.

                (w) to any Claim or liability arising out of the activities of any partnership or joint venture of
                    which any Insured is a partner or member

                (x) 1. to Bodily Injury or Property Damage or any other liability, Claim, Suit, cost, Claims
                    Expenses, or other expense, arising out of the actual, alleged or threatened discharge,
                    dispersal, seepage, migration, release or escape of Pollutants:



                       (a)     at or from any premises, site or location which is or was at any time owned or
                               occupied by, or rented or loaned to, any Insured;
                       (b)     at or from any premises, site, or location which is or was at any time used by or
                               for any Insured or others for the handling, storage, disposal, processing or
                               treatment of waste;



                                                                                                                   8
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                    INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150          Doc 13-5     Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                              RECEIVED      E
                                                                                       NYSCEF: 04/03/2019
                                                   Pg 17 of 61




                       (c)     which are or were at any time transported, handled, stored, treated, disp osed
                               of or, processed as waste by or for any Insured or any person or organization
                               for whom any Insured may be legally responsible; or
                       (d)     at or from any premises, site or location on which any Insured or any
                               contractors or subcontractors working directly or indirectly on any Insured’s
                               behalf are performing operations:
                               (i)     if the Pollutants are brought on or to the premises, site or location in
                                       connection with such operations by such Insured, contractor or
                                       subcontractor; or
                               (ii)    if the operations are to test for, monitor, clean up, remove, contain, treat,
                                       detoxify or neutralize, or in any way respond to, or assess the effects of
                                       Pollutants.
                       Subparagraph (1)(d)(i) above does not apply to Bodily Injury or Property Damage
                       arising out of the escape of fuels, lubricants or other operating fluids which are needed
                       to perform the normal electrical, hydraulic or mechanical functions necessary for the
                       operation of Mobile Equipment or its parts, if such fuels, lubricants or other operating
                       fluids escape from a vehicle part designed to hold, store or receive them. This
                       exception does not apply if the fuels, lubricants or other operating fluids are
                       intentionally discharged, dispersed or released, or if such fuels, lubricants or other
                       operating fluids are brought on or to the premises, site or location with the intention to
                       be discharged, dispersed or released as part of the operations being performed by
                       such Insured, contractor or subcontractor.
                       Subparagraphs (1)(a) and (1)(d)(i) above do not apply to Bodily Injury or Property
                       Damage arising out of heat, smoke or fumes from a hostile fire.
                       As used in this exclusion, a hostile fire means one which becomes uncontrollable or
                       breaks out from where it was intended to be.
                       2. any loss, liability, Claim, Suit, cost, Claims Expenses, or other expense arising out
                       of any:
                       (a)     request, demand, or order that any Insured or others test for, monitor, clean
                               up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or
                               assess the effects of Pollutants; or
                       (b)     Claim or Suit by or on behalf of a governmental authority for Damages
                               because of testing for, monitoring, cleaning up, removing, containing, treating
                               detoxifying or neutralizing, or in any way responding to, or assessing the effects
                               of Pollutants.
                (y) to any Claim or any liability based upon or arising out of a breach, violation or alleged
                    breach or violation of any federal, state, municipal or local Special events rules, laws,
                    regulations and any amendments thereto, breach, violation or failure to obtain or comply
                    with any state or federal license or permit needed for the Covered Activity under this
                    insurance, including but not limited to any caterers, food, liquor (if covered only under this
                    insurance), events authorizations, licenses or permits.

                (z) any Claim or liability arising out of any criminal, dishonest, fraudulent or malicious act,
                    error or omission of any Insured, committed with actual criminal, dishonest, fraudulent or
                    malicious purpose or intent.

                (aa) any Claim or liability arising out of the transmission of a computer virus



                                                                                                                  9
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                  INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150          Doc 13-5       Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                RECEIVED      E
                                                                                         NYSCEF: 04/03/2019
                                                     Pg 18 of 61




                (bb) any Claim or liability arising out of:

                        a) the use, preparation or presentation of a pyrotechnic show, firework display or
                           laser light production.
                        b) any adult erotic performances;
                        c) the use, preparation or presentation of any shows by artistic performers, including
                           but not limited to hypnotists, magicians and comedians.
                        d) all Motorsports events operated by or on behalf of any Insured
                        e) animals.

                (cc) any Claim or any liability arising directly or indirectly out of:

                        a)      operations over navigable waters or offshore including but not limited to drilling
                                and production platforms, pipelines, and vessels where coverage is provided
                                by the US Longshore & Harbor Workers Compensation Act (USL&H), Merchant
                                Marine Act (“Jones Act”) or other maritime laws and any amendments to those
                                laws; or

                        b)      actions including but not limited to subrogation involving US Longshore &
                                Harbor Workers Compensation Act (USL&H), Merchant Marine Act (“Jones
                                Act”) or other maritime laws and any amendment of those laws; or

                        c)      any obligation of the Insured resulting from actions under the US Longshore &
                                Harbor Workers Compensation Act (USL&H), Merchant Marine Act (“Jones
                                Act”) or other maritime laws and any amendment of those laws.

                (dd) any Claim or any liability arising directly or indirectly out o the rendering or failure to
                    render any Professional Service except by endorsement to this policy and then only to the
                    extent of such endorsement.

                        “Professional Service” includes but it is not limited to:

                        a) legal, accounting or advertising services;
                        b) preparing, approving, or failing to prepare or approve maps, drawings, opinions,
                           reports, surveys, change orders, designs or specifications;
                        c) engineering services, including related supervisory or inspection or instruction;
                        d) any health, surgical, dental, x-ray or nursing services, treatment, advice or
                           instruction;
                        e) any health or therapeutic service, treatment, advice or instruction;
                        f) any service, treatment, advice or instruction for the purpose of appearance or skin
                           enhancement, hair removal or replacement, or personal grooming;
                        g) optometry or optical or hearing aid services including the prescribing, preparation,
                           fitting, demonstration or distribution of ophthalmic lenses and similar products or
                           hearing aid devices;
                        h) body piercing or tattooing services including but not limited to the insertion of
                           pigment, collagen or any other foreign substance into or under the skin;
                        i) service in the practice of pharmacy;
                        j) law enforcement or fire fighting services; and
                        k) handling, embalming, disposal, burial, cremation or disinterment of dead bodies.

                (ee) any Claim or liability arising out of or resulting from:

                        a) “Assault”, “Battery” or “Assault and Battery” committed by any person;

                                                                                                               10
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                    INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150          Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                               RECEIVED      E
                                                                                        NYSCEF: 04/03/2019
                                                    Pg 19 of 61




                        b) The failure to suppress or prevent “Assault”, “Battery” or “Assault and Battery”;
                        c) The failure to provide an environment safe from “Assault”, “Battery” or “Assault and
                           Battery”.
                        d) The failure to warn of the dangers of the environment which could contribute to
                           “Assault”, “Battery” or “Assault and Battery”;
                        e) “Assault”, “Battery” or “Assault and Battery” arising out of the negligent hiring,
                           supervision, or training of any person;
                        f) The use of any force to protect persons or property whether or not the Bodily Injury
                           or Property Damage or Personal Injury and Advertising injury was intended
                           from the standpoint of the Insured or committed by or at the direction of the
                           Insured.

                        “Assault” means:

                        a) An act creating an apprehension in another of immediate harmful or offensive
                           contact, or
                        b) An attempt to commit a “Battery”

                   “Battery” means an act which brings about harmful or offensive contact to another or
                   anything connected to another.

                   “Assault and Battery” means the combination of an “Assault” and a “Battery”.

                (ff) any Claim or liability arising out of the acts or omissions of any provider of goods or
                     services in conjunction with an event, whether or not a paid contractor or vendor.

                (gg) any Claim or liability arising out of the Cancellation, Abandonment, Postponement,
                     Interruption, Curtailment or Relocation of any event or Covered Activity .

                (hh) any Claim or liability arising out of:

                   1. non-appearance of any person or group(s) of persons.

                   2. the Insured's lack of care, diligence or prudent behavior, the result of which would
                      increase the risk, and/or likelihood of an Accident or offense hereunder.

                   3. alterations or variance of any Covered Activity without the prior written approval of
                      the Underwriters.

                   4. adverse weather in respect of any Covered Activity in the open or under canvas or in
                      temporary structures unless agreed by the Underwriters in writing and stated in the
                      Declarations.

                   5. any work being carried out by builders or other contractors which renders the Venue or
                      its facilities unusable in whole or in part, unless such work is unknown to the Insured
                      at the inception of this Insurance or at the time of making the booking whichever is the
                      later.

                (ii) to any Claim or any liability arising from or alleged to arise out from any activity which is
                     not a Covered Activity;




                                                                                                                 11
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                   INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150          Doc 13-5     Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                              RECEIVED      E
                                                                                       NYSCEF: 04/03/2019
                                                   Pg 20 of 61




                (jj) to any Claim, Accident or offense:
                    1. which results from any act, error, omission, work, business or operations which took
                       place, performed by or on behalf of the Insured on or prior to the inception date set
                       forth in Item 2 of the Declarations; and/or
                    2. which results from any act, error, omission, work, business or operations performed by
                       or on behalf of the Insured which act, error, omission, work, business or operations
                       has commenced or is pending on or prior to the inception date set forth in Item 2 of the
                       Declarations.

          2. Exclusions applicable to Insuring Agreement I.A.1. Bodily Injury and Property Damage and
             Insuring Agreement I.A.4. Fire Legal Liability

             a) Expected or Intended Injury

                to Bodily Injury and/or Property Damage which an Insured intended or expected or
                reasonably could have expected. This exclusion does not apply to Bodily Injury resulting
                from the use of reasonable force to protect persons or property.

             b) Contractual Liability

                to Bodily Injury or Property Damage for which an Insured is obligated to pay Damages by
                reason of the assumption of liability in a contract or agreement. This exclusion does not apply
                to liability for Damages:

                        a)     that the Insured would have in the absence of the contract or agreement; or

                        b)     assumed in a contract or agreement that is an Insured Contract, provided the
                               Bodily Injury or Property Damage occurs subsequent to the execution of the
                               contract or agreement. Solely for the purposes of liability assumed in an
                               Insured Contract, reasonable attorney fees and necessary litigation expenses
                               incurred by or for a party other than an Insured are deemed to be Damages
                               because of Bodily Injury or Property Damage, provided that:

                                 (1) liability to such party for, or for the cost of, that party’s defense has also
                                     been assumed in the same Insured Contract; and

                                 (2) such attorney fees and litigation expenses are for defense of that party
                                     against a civil Suit or alternative dispute resolution proceeding in which
                                     Damages to which this insurance applies are alleged.

             c) Workers Compensation And Similar Laws

                to any obligation of any Insured under a workers’ compensation, disability benefits or
                unemployment compensation law or any similar law.

             d) Employers’ Liability

                to any liability which any Insured may have to any Employee (including any leased
                Employee or Leased Worker or Temporary Worker) of the same Insured or any other
                Insured arising out of the employment of that Employee; or


                                                                                                                 12
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150         Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                              RECEIVED      E
                                                                                       NYSCEF: 04/03/2019
                                                   Pg 21 of 61




                to Bodily Injury to:

                (1) an Employee (including any leased Employee or Leased Worker or Temporary
                    Worker) of that Insured arising out of or in the course of:

                       a)      employment by that Insured; or

                       b)      performing duties related to the conduct of that Insured’s business; or

                       c)      refusal to employ that person;
                       d)      termination of that person's employment; or

                       e)      employment-related practices, policies, acts or omissions, including but not
                               limited to coercion, demotion, evaluation, reassignment, discipline, defamation,
                               harassment, humiliation, malicious prosecution, assault, battery, or
                               discrimination directed at that person; or

                (2) the spouse, child, parent, brother or sister of that Employee or worker as a
                    consequence of Paragraph (1) above.

                This exclusion applies:

                       1)      whether the Insured may be liable as an employer or in any other capacity,
                               and

                       2)      to any obligation to share Damages with or repay someone else who must pay
                               Damages because of an injury.

                       3)      whether the injury-causing event described in paragraphs (1) (a), (b), (c), (d)
                               and (e) above occurs before employment, during employment or after
                               employment of that person;
                This exclusion does not apply to liability assumed under an Insured Contract.

             e) Damage To Property

                to Property Damage to:

                a)     property owned, rented or temporarily occupied by the Insured with permission of the
                       owner, including fixtures permanently attached thereto, any costs or expenses
                       incurred by the Insured, or any other person, organization or entity, for repair,
                       replacement, enhancement, restoration or maintenance of such property for any
                       reason, including prevention of injury to a person or damage to another’s property;

                b)     premises given away, sold or abandoned by the Insured if the Property Damage
                       arises out of any part of those premises;
                c)     property loaned to the Insured;
                d)     personal property in the care, custody or control of the Insured;
                e)     that particular part of real property on which the Insured or any contractors or
                       subcontractors working directly or indirectly on behalf of the Insured or temporarily
                       occupied by the Insured as to premises rented to the Insured or temporarily occupied

                                                                                                            13
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                       INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150            Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                 RECEIVED      E
                                                                                          NYSCEF: 04/03/2019
                                                      Pg 22 of 61




                         by the Insured with permission of the owner if such Property Damage arises out of
                         those operations.
                  f)     that particular part of any property that must be restored, repaired or replaced because
                         the Insured’s work was incorrectly performed on it.
                  Paragraph a) of this Exclusion does not apply to Property Damage to premises rented to the
                  Named Insured or temporarily occupied by the Named Insured with permission of the owner,
                  if such Property Damage arises out of fire covered under Insuring Agreement I.A.4 (Fire
                  Legal Liability) and subject to the sublimits of liability as described in Section VII of this Policy
                  and stated in Item 3 of the Declarations

                  Paragraph b) of this Exclusion does not apply if the premises are the Insured’s work and
                  were never occupied, rented or held for rental by the Insured.

                  Paragraphs c), d), e), and f) of this Exclusion do not apply to liability assumed under a
                  sidetrack agreement.

                  Paragraph f) of this Exclusion does not apply to Property Damage included in the Products-
                  Completed Operations Hazard.

             f)   Damage To Insured’s Products

                  To Property Damage to the Insured’s Products arising out of such products or any part of
                  such products.

             g) Damage To Insured’s Work

                  to Property Damage:

                         (1)     to property being worked on by or on behalf of any Insured arising out of such
                                 work or any portion thereof, or out of materials, parts or equipment furnished in
                                 connection therewith; or

                         (2)     to any Insured’s Work, arising out of the Insured’s Work, or any part of the
                                 Insured’s Work, and included in the Products-Completed Operations
                                 Hazard, except this exclusion does not apply if the damaged work or the work
                                 out of which the damage arises was performed on behalf of the Named
                                 Insured by a contractor.

              h) Damage To Impaired Property Or Property Not Physically Injured

                  to Property Damage to Impaired Property or property that has not been physically injured,
                  arising out of:

                         a)      a defect, deficiency, inadequacy or dangerous condition in any Insured’s
                                 Product or any Insured’s Work; or

                         b)      a delay or failure by any Insured or anyone acting on behalf of any Insured to
                                 perform a contract or agreement in accordance with its terms.

                  This exclusion does not apply to the loss of use of other property arising out of sudden and
                  accidental physical injury to the Insured’s Product or the Insured’s Work after it has been
                  put to its intended use.

                                                                                                                     14
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                   INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150           Doc 13-5     Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                               RECEIVED      E
                                                                                        NYSCEF: 04/03/2019
                                                    Pg 23 of 61




              i) Recall Of Products, Work Or Impaired Property

                 to Damages claimed for any loss, cost or expense incurred by any Insured or others for the
                 loss of use, withdrawal, recall, inspection, repair, replacement, adjustment, removal or
                 disposal of:

                        (1)     the Insured’s Product;

                        (2)     the Insured’s Work;

                        (3)     Impaired Property;

                 if any such product, work or property is withdrawn or recalled from the market or from use by
                 any person or organization because of a known or suspected defect, deficiency, inadequacy
                 or dangerous condition in it.

              j) Nationalization, Requisition, Destruction Or Damage To Property

                 except in respect of Accidents taking place in the United States of America, its territories or
                 possessions, or Canada, to any liability of an Insured for Bodily Injury or Property Damage
                 directly or indirectly occasioned by, happening through or in consequence of nationalization or
                 requisition or destruction of or damage to property by or under the order of any government or
                 public or local authority.
              k) War, Insurrection, Hostilities Or Damage To Property

                 to any liability, not excluded by j) above or by the War and Terrorism Exclusion Clause, as a
                 result of the use of an Insured’s Products insofar as they are used in connection with war,
                 invasion, acts of foreign enemies, hostilities (whether war be declared or not) civil war,
                 rebellion, revolution, insurrection, military or usurped power or confiscation or nationalization
                 or requisition or destruction of or damage to property.
              l) Aircraft, Auto, Or Watercraft

                 to any liability for Bodily Injury or Property Damage arising out of the ownership,
                 maintenance, use of or entrustment to others of any aircraft, Auto or watercraft owned or
                 operated by or rented or loaned to any Insured. Use includes operation and Loading or
                 Unloading.

                 This exclusion applies even if the claims against any Insured allege negligence or other
                 wrongdoing in the supervision, hiring, employment, training or monitoring of others by that
                 Insured, if the Accident which caused the Bodily Injury or Property Damage involved the
                 ownership, maintenance, use or entrustment to others of any aircraft, Auto or watercraft that
                 is owned or operated by or rented or loaned to any Insured.

                 This exclusion does not apply to:

                 (1)    a watercraft while ashore on premises that the Named Insured owns or rents;

                 (2)    a watercraft that the Named Insured does not own, that is:

                        (a) less than 26 feet long; and



                                                                                                               15
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                     INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150          Doc 13-5        Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                 RECEIVED      E
                                                                                          NYSCEF: 04/03/2019
                                                      Pg 24 of 61




                        (b) not being used to carry persons or property for a charge or being used in any
                            business of an Insured;

                 (3)    parking an Auto on, or on the ways next to premises that the Named Insured owns or
                        rents, provided the Auto is not owned or rented by or loaned to the Named Insured;

                 (4)    Bodily Injury or Property Damage arising out of the Named Insured’s operation of
                        any of the equipment listed in paragraph 6.(ii) or 6.(iii) of the definition of Mobile
                        Equipment, but only while the vehicle which transports the equipment is stationary.

              m) Mobile Equipment

                 to Bodily Injury or Property Damage arising out of:

                 (1)    the transportation of Mobile Equipment by an Auto owned or operated by or rented
                        or loaned to any Insured; or

                 (2)    the use of Mobile Equipment in, or while in practice for, or while being prepared for,
                        any prearranged racing, speed, demolition, or stunting activity.

              n) Bodily Injury Or Property Damage Arising Out Of Advertising Injury Or Personal Injury

                 to Bodily Injury or Property Damage arising out of Advertising Injury or Personal Injury.

              o) Intercompany Products

                 to any Claim for Damages by any Insured against another Insured because of Bodily Injury
                 or Property Damage arising out of the products of any Insured and included within the
                 Products-Completed Operations Hazard.

              p) Drug and Liquor Liability

                 to Bodily Injury or Property Damage for which any Insured may be held liable by reason of:

                        (1) causing or contributing to the intoxication of any person by alcohol and/or state
                            approved recreational drugs;

                        (2) the furnishing of alcoholic beverages and/or state approved recreational drugs by
                            the Insured; or

                        (3) any statute, ordinance or regulation relating to the sale, gift, distribution or use of
                            alcoholic beverages and/or state approved recreational drugs.

              q) Not A Bond Or Any Form Of Surety

                 to any Claim or alleged liability for Bodily Injury or Property Damage or to any other Claim
                 or alleged liability whatsoever that this policy is a bond or any other form of surety against
                 which someone who is not an Insured may assert or Claim or bring a legal action.

              r) Electronic Data

                 Damages arising out of the loss, loss of use of, damage to, corruption of, inability to access,
                 or inability to manipulate electronic data.

                                                                                                                  16
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                   INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150            Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                 RECEIVED      E
                                                                                          NYSCEF: 04/03/2019
                                                      Pg 25 of 61




                  As used in this exclusion, electronic data means information, facts or programs stored as or
                  on, created or used on, or transmitted to or from computer software, including systems and
                  applications software, hard or floppy disks, CD-ROMS, tapes, drives, cells data processing
                  devices or any other media which are used with electronically controlled equipment.

               s) Distribution of Material in Violation of Statutes

                  Bodily Injury or Property Damage arising directly or indirectly out of any action or omission
                  that violates or is alleged to violate:

                  (1) The Telephone Consumer Protection Act (TCPA), including any amendment of or addition
                      to such law; or
                  (2) The CAN-SPAM Act of 2003, including any amendment of or addition to such law; or
                  (3) The Fair Credit Reporting Act (FCRA), and any amendment of or addition to such law,
                      including the Fair and Accurate Credit Transaction Act (FACTA); or
                  (4) Any federal, state or local statute, ordinance or regulation, other than the TCPA and CAN-
                      SPAM Act of 2003, that addresses, prohibits or limits the printing, dissemination, disposal,
                      collecting, recording, sending, transmitting, communicating or distribution of material or
                      information.

          3.      Exclusions applicable to Insuring Agreement I.A.2. Personal Injury and Advertising
                  Injury.

                  This coverage does not apply to:

                  a) Knowing violation of rights of another

                      Personal Injury and Advertising Injury caused by or at the direction of the Insured with
                      the knowledge that the act would violate the rights of another and would inflict Personal
                      Injury and Advertising Injury.

                  b) Material Published with Knowledge of Falsity

                      Personal Injury and Advertising Injury arising out of oral or written publication of
                      material, if done by or at the direction of the Named Insured with knowledge of its falsity

                  c) Material Published Prior to Policy Period

                      Personal Injury and Advertising Injury arising out of oral or written publication of
                      material whose first publication took place before the beginning of the Policy Period;

                  d) Criminal Acts

                      Personal Injury and Advertising Injury arising out of the willful violation of a penal
                      statute or ordinance committed by or with the consent of the Insured;

                  e) Contractual Liability

                      Personal Injury and Advertising Injury for which the Insured has assumed liability in a
                      contract or agreement. This exclusion does not apply to liability for Damages that the
                      Insured would have in the absence of the contract or agreement;



                                                                                                                17
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                  INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150          Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                               RECEIVED      E
                                                                                        NYSCEF: 04/03/2019
                                                    Pg 26 of 61




                f)   Breach of Contract

                     Personal Injury and Advertising Injury arising out of or alleged to arise out of breach of
                     contract, other than misappropriation of advertising ideas under an implied contract;

                g) Quality Or Performance of Goods – Failure to Conform to Statements

                     Personal Injury and Advertising Injury arising out of the failure of goods, products or
                     services to conform with advertised quality or performance;

                h) Wrong description of Prices

                     Personal Injury and Advertising Injury arising out of the wrong description of the price
                     of goods, products or services;

                i)   Infringement of Copyright, Patent, Trademark Or Trade Secret

                     Personal Injury and Advertising Injury arising out of the infringement of copyright,
                     patent, trademark, trade secret or other intellectual property rights. Under this exclusion,
                     such other intellectual property rights do not include the use of another’s advertising idea
                     in your Advertisement.

                     However, this exclusion does not apply to infringement, in your Advertisement, of
                     copyright, trade dress or slogan.

                j)   Insured in Media and Internet Type Business

                     Personal Injury and Advertising injury arising out of an offense committed by an
                     Insured whose business is advertising, broadcasting, publishing or telecasting; Designing
                     or determining content or websites for others; or an internet search, access, content or
                     service provider;

                k) Electronic Chatrooms or Entertainment in Boards

                     Personal Injury and Advertising Injury arising out of an electronic chatroom or
                     entertainment in board the Insured hosts, owns, or over which the Insured exercises
                     control;

                l)   Unauthorized Use Of Another’s Name or Product

                     Personal Injury and Advertising Injury arising out of the unauthorized use of another’s
                     name or product in your email address, domain name or metatag, or any other similar
                     tactics to mislead another’s potential customers;

                m) Pollution

                     Personal Injury and Advertising Injury arising out of the actual, alleged or threatened
                     discharge, dispersal, seepage, migration, release or escape of Pollutants or
                     contaminants at any time.

                n) Pollution-Related

                     Any loss, cost or expense arising out of any:


                                                                                                               18
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150         Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                              RECEIVED      E
                                                                                       NYSCEF: 04/03/2019
                                                   Pg 27 of 61




                   a) request, demand, or statutory or regulatory requirement that any Insured or others test
                      for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way
                      respond to, or assess the effects of Pollutants; or

                   b) Claim or Suit by or on behalf of a governmental authority for Damages because of
                      testing for, monitoring, cleaning up, removing, containing, treating, detoxifying or
                      neutralizing, or in any way responding to, or assessing the effects of Pollutants or
                      contaminants.

                o) Distribution of Material In Violation of Statutes

                   Personal Injury and Advertising Injury arising directly or indirectly out of any action or
                   omission that violates or is alleged to violate:

                   a) The Telephone Consumer Protection Act (TCPA), including any amendment of or
                      addition to such law; or

                   b) The CAN-SPAM Act of 2003, including any amendment of or addition to such law; or

                   c) The Fair Credit Reporting Act (FCRA), and any amendment of or addition to such law,
                      including the Fair and Accurate Credit Transaction Act (FACTA); or

                   d) Any federal, state or local statute, ordinance or regulation, other than the TCPA and
                      CAN-SPAM Act of 2003, that addresses, prohibits or limits the printing, dissemination,
                      disposal, collecting, recording, sending, transmitting, communicating or distribution of
                      material or information.

                p) Employment Related

                       This policy does not apply to Personal Injury or Advertising Injury to:

                       a)      a person arising out of any:

                               (1) refusal to employ that person;

                               (2) termination of that person's employment; or

                               (3) employment-related practices, policies, acts or omissions, including but not
                                   limited to coercion, demotion, evaluation, reassignment, discipline,
                                   defamation,      harassment,       humiliation,     malicious  prosecution,
                                   assault,battery, or discrimination directed at that person; or

                       b)      the spouse, child, parent, brother or sister of that person as a consequence of
                               Personal or Advertising Injury to that person at whom any of the
                               employment-related practices described in paragraphs (a)(1), (2), or (3) above
                               is directed.

                       This exclusion apply:

                       a)      whether the Insured may be liable as an employer or in any other capacity;




                                                                                                            19
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                 INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150         Doc 13-5          Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                  RECEIVED      E
                                                                                           NYSCEF: 04/03/2019
                                                       Pg 28 of 61




                       b)      whether the injury-causing event described in paragraphs (a) (1), (2) or (c)
                               above occurs before employment, during employment or after employment of
                               that person; and

                       c)      to any obligation to share Damages with or repay someone else who must pay
                               Damages because of the injury.


          4.    Exclusions applicable to Insuring Agreement I.A.3. Medical Payments

                Underwriters will not pay expenses for “Bodily Injury”:

                 a)    Any Insured

                       To any Insured

                 b)    Hired Person

                       To a person hired to do work for or on behalf of any Insured or a tenant of any
                       Insured.

                 c)    Injury On Normally Occupied Premises

                       To a person injured on that part of premises you own or rent that the person normally
                       occupies.

                 d)    Workers Compensation and Similar Laws

                       To a person, whether or not an Employee of any Insured, if benefits for the Bodily
                       Injury are payable or must be provided under a workers’ compensation or disability
                       benefits law or a similar law.

                 e)    Athletics Activities

                       To a person injured while practicing, instructing or participating in any physical
                       exercises or games, sports or athletic contests.

                 f)    Products-Completed Operations Hazard

                       Included within the “Products-Completed Operations Hazard”

                 g)    Coverage A.1 Exclusions

                       Excluded under coverage A.1

                 h)    Prisoners

                       To any prisoner




                                                                                                            20
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                      INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150           Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                RECEIVED      E
                                                                                         NYSCEF: 04/03/2019
                                                     Pg 29 of 61




          VI.   DEFINITIONS

                Wherever used in this Policy, the bolded terms have the meaning provided:

                 (a)    Accident means an unintended and unexpected event, including continuous or
                        repeated exposure to substantially the same general harmful conditions, and involves
                        one or more persons or entities, taking place during the Policy Period and Covered
                        Activity.

                 (b)    Advertisement means a notice that is broadcast or published to the general public
                        or specific market segments about the Insured’s goods, products or services for the
                        purpose of attracting customers or supporters. For the purposes of this definition:

                        (1) Notices that are published include material placed on the Internet or on similar
                            electronic means of communication; and

                        (2) Regarding web-sites, only that part of a web-site that is about the Insured’s
                            goods, products or services for the purposes of attracting customers or supporters
                            is considered an advertisement.

                 (c)    Advertising Injury means injury arising out of one or more of the following offenses
                        which occurs in the course and scope of the Insured’s business, while advertising
                        the Insured’s goods, products or services:

                             (1) oral or written publication of material that slanders or libels a person or
                                 organization or disparages a person’s or organization’s goods, products or
                                 services.

                             (2) infringement of copyright, title slogan, trade dress, or advertising idea;

                             (3) piracy or idea misappropriation under an implied contract; or

                             (4) oral or written publication of material that violates a person’s right of privacy.

                 (d)    Automobile or Auto means a land motor vehicle, trailer or semi-trailer designed for
                        travel on public roads (including any machinery or apparatus attached thereto), but
                        does not include Mobile Equipment, as hereinafter defined.

                 (e)    Bodily Injury means physical injury (including death resulting therefrom), sickness,
                        disease or disability. Bodily Injury shall not mean mental injury, mental illness,
                        mental anguish, humiliation, emotional upset, shock or other similar condition. .

                 (f)    Claim means a written notice received by the Insured of an intention to hold the
                        Insured responsible for compensation for Damages, including the service of suit or
                        institution of arbitration proceedings against the Insured.

                 (g)    Claims Expenses means:

                       (1)      reasonable and customary fees charged by an attorney(s) designated and
                                agreed by the Underwriters in consultation with the Insured, but subject always
                                to the Underwriters’ final decision; and




                                                                                                                      21
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                  INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150           Doc 13-5     Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                               RECEIVED      E
                                                                                        NYSCEF: 04/03/2019
                                                    Pg 30 of 61




                       (2)      fees, costs and expenses resulting from the investigation, adjustment, defense
                                and appeal of a Claim, if incurred by the Underwriters, or by the Insured with
                                the written consent of the Underwriters.

                        Claims Expenses does not include any salary, overhead or other charges by the
                        Insured for any time spent in co-operating in the defense and investigation of any
                        Claim or circumstance which might lead to a Claim notified under this insurance.

                 (h)    Covered Activities means those activities specified in Item 11 of the Declarations.

                 (i)    Damages means a civil monetary judgment, award or settlement (provided such
                        settlement is agreed to in writing by Underwriters) and does not include:

                             (1) future profits, restitution, disgorgement of unjust enrichment or profits by an
                                  Insured, or the costs of complying with orders granting injunctive or equitable
                                  relief;
                             (2) return or offset of fees, charges, or commissions charged by or owed to an
                                 Insured for goods or services already provided or contracted to be provided;
                             (3) any damages which are a multiple of compensatory damages, fines, taxes or
                                 loss of tax benefits, sanctions or penalties, or the return of or reimbursement
                                 for fees, costs or expenses charged by any Insured;
                             (4) punitive or exemplary damages, unless insurable by law in any applicable
                                 venue that most favors coverage for such punitive or exemplary damages;
                             (5) discounts, coupons, prizes, awards or other incentives offered to the Insured’s
                                 customers or clients;
                             (6) liquidated damages to the extent that such damages exceed the amount for
                                 which the Insured would have been liable in the absence of such liquidated
                                 damages agreement;
                             (7) fines, costs or other amounts an Insured is responsible to pay under a
                                 Merchant Services Agreement;
                             (8) any amounts for which the Insured is not liable, or for which there is no legal
                                 recourse against the Insured;
                             (9) judgments or awards deemed uninsurable by law.


                 (j)    Employee includes a Leased Worker. Employee does not include a Temporary
                        Worker

                 (k)    Extended Reporting Period, if applicable, means the period of time stated in Item 6
                        the Declarations after the end of the Policy Period for reporting Claims, arising out
                        of Accidents or offences which take place during the Policy Period and in the course
                        of a Covered Activity within the Coverage Territory.

                 (l)    Impaired Property means tangible property, other than the Insured’s Product or
                        the Insured’s Work, that cannot be used or is less useful because:

                        (1) it incorporates the Insured’s Product or the Insured’s Work that is known or
                            thought to be defective, deficient, inadequate, or dangerous; or


                                                                                                              22
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                   INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150         Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                              RECEIVED      E
                                                                                       NYSCEF: 04/03/2019
                                                   Pg 31 of 61




                       (2) an Insured has failed to fulfil the terms of a contract or agreement;

                       If such property can be restored to use by:

                       (1) The repair, replacement, adjustment or removal of the Insured’s Product or the
                           Insured’s Work; or

                       (2) The Named Insured fulfilling the terms of the contract or agreement.

                 (m)   Insured Contract means:

                           (1) a contract for lease of premises; provided, however, that portion of the contract
                               for a lease of premises that indemnifies any person or organization for damage
                               by fire to premises while rented to the Insured or temporarily occupied by the
                               Insured with their permission of the owner shall not be an Insured Contract;

                           (2) any easement or license, except in connection with construction or demolition
                               operations on or within fifty (50) feet of a railroad;

                           (3) an obligation, as required by municipal ordinance, to indemnify a municipality,
                               except in connection with work for the municipality;

                           (4) a sidetrack agreement;

                           (5) an elevator maintenance agreement; or

                           (6) that part of any other contract or agreement pertaining to the Named Insured’s
                               business under which the Named Insured assumes the tort liability of another
                               party to pay for Bodily Injury or Property Damage to a third party; provided,
                               however, Insured contract shall not include that part of any contract or
                               agreement;

                              (i)     that indemnifies a railroad for Bodily Injury or Property Damage
                                      arising out of construction or demolition operations, within fifty (50) feet
                                      of any railroad property and affecting any railroad bridge or trestle,
                                      tracks, roadbeds, tunnel, underpass or crossing;

                              (ii)    that indemnifies an architect, engineer or surveyor for injury or damage
                                      arising out of:

                                        a) preparing, approving, or failing to prepare or approve, maps, shop
                                           drawings, opinions, reports, surveys, field orders, change orders
                                           or designs or specifications; or

                                        b) supervision, inspection, failure to supervise or inspect or
                                           architectural, engineering or surveying services

                              (iii)   under which the Insured, if an architect, engineer or supervisor,
                                      assumes liability for an injury or damage arising out of the Insured’s
                                      rendering or failure to render professional services, including those
                                      listed in subparagraph (ii) hereinabove or any supervision, inspection


                                                                                                               23
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                  INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150         Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                              RECEIVED      E
                                                                                       NYSCEF: 04/03/2019
                                                   Pg 32 of 61




                                      failure to supervise or inspect or architectural, engineering or survey
                                      services.

                 (n)    Insured’s Product mean:

                        (1) any goods or products, other than real property, manufactured, sold, handled,
                            distributed or disposed of by:

                              a) the Named Insured;

                              b) others trading under the Named Insured's name; or

                              c) a person or organization whose business or assets the Named Insured
                                 has acquired; and

                        (2) containers (other than vehicles), materials, parts or equipment furnished in
                            connection with such goods or products.

                       Insured’s Product includes:

                           (1) warranties or representations made at any time with respect to the fitness,
                               quality, durability, performance or use of the Named Insured’s Products; and

                           (2) the providing of or failure to provide warnings or instructions.

                       Insured’s Product does not include vending machines or other property rented to or
                       located for the use of others but not sold.

                 (o)    Insured’s Work means:

                        (1) work or operations performed by the Named Insured or on the Named Insured's
                            behalf; and

                        (2) materials, parts or equipment furnished in connection with such work or
                            operations.

                       Insured's Work includes:

                       (1) warranties or representations made at any time with respect to the fitness, quality,
                           durability, performance or use of the Insured's Work; and
                       (2) the providing of or failure to provide warnings or instructions.

                 (p)    Leased Worker means a person leased to an Insured by a labor leasing firm under
                        an agreement between an Insured and the labor leasing firm, to perform duties
                        related to the conduct of that Insured's business. Leased Worker does not include
                        Temporary Worker.

                 (q)    Loading or Unloading means the handling of property:

                        (1) after it is moved from the place where it is accepted for movement into or onto an
                            aircraft, watercraft or Auto;
                        (2) while it is in or on an aircraft, watercraft or Auto; or


                                                                                                                24
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                   INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150        Doc 13-5            Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                   RECEIVED      E
                                                                                            NYSCEF: 04/03/2019
                                                        Pg 33 of 61




                       (3) while it is being moved from an aircraft, watercraft or Auto to the place where it is
                           finally delivered.

                 (r)   Mobile Equipment means a land vehicle (including any attached machinery or
                       apparatus) whether or not self-propelled:

                           (1) Equipment dozers, farm machinery, forklifts and other vehicles
                               designed for use principally off public roads;

                           (2) vehicles maintained for use solely on or next to premises the Named
                               Insured owns or rents;

                           (3) vehicles that travel on crawler treads;

                           (4) vehicles, whether self-propelled or not, on which are permanently mounted;

                                  (i)    power cranes, shovels, loaders, diggers, or drills; or

                                  (ii)   road construction or resurfacing equipment such as graders, scrapers
                                         or rollers;

                           (5) vehicles not described in 1., 2., 3., or 4. above that are not self-propelled and
                               are maintained primarily to provide mobility to permanently attached
                               equipment of the following types:

                            (i)          air compressors, pumps and generators, including spraying, welding,
                                         building cleaning, geophysical exploration, lighting and well servicing
                                         equipment; or

                            (ii)         cherry pickers and similar devices used to raise or lower workers;

                           (6) vehicles not described in 1., 2., 3., or 4. above maintained primarily for
                               purposes other than the transportation of persons or cargo; provided,
                               however, that self-propelled vehicles with the following types of permanently
                               attached equipment are not Mobile Equipment but will be considered
                               Automobiles:

                             (ii)        equipment designed primarily for:

                                         (a)     snow removal;

                                         (b)     road maintenance, but not construction or resurfacing;

                                         (c)     street cleaning;

                             (iii)       cherry pickers and similar devices mounted on Automobile or truck
                                         chassis and used to raise or lower workers;

                             (iv)        air compressors, pumps and generators, including spraying, welding,
                                         building cleaning, geophysical exploration, lighting and well servicing
                                         equipment.




                                                                                                                   25
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                          INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150               Doc 13-5         Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                       RECEIVED      E
                                                                                                NYSCEF: 04/03/2019
                                                            Pg 34 of 61




                    (s)    Motorsports means any activity involving a motorized vehicle, watercraft, aircraft,
                           “Auto” or “Mobile Equipment”
                .
                    (t)    Named Insured means the person or entity identified in Item 1 of the Declarations.

                    (u)    Personal Injury means injury, other than Bodily Injury, arising out of one or more of
                           the following offenses which occurs in the course and scope of the Insured’s
                           business:

                          (1)         false arrest, imprisonment, detention or malicious prosecution;

                          (2)         oral or written publication that violates a person’s right of privacy

                          (3)         oral or written publication material that slanders or libels a person or
                                      organization or disparages a person’s or organization’s goods, products or
                                      services:or

                          (4)         wrongful eviction from, wrongful entry into, or invasion of the right of private
                                      occupancy of a room, dwelling or premises that a person occupies, committed
                                      by or on behalf of its owner, landlord or lessor.

                    (v)   Policy Period means the period of time between the inception date and the effective
                          date of termination, expiration or cancellation of this insurance shown in Item 2. of the
                          Declarations and specifically excludes any Extended Reporting Period.

                    (w)   Pollutants means any solid, liquid, gaseous or thermal irritant or contaminant,
                          including but not limited to asbestos and/or lead (or products containing asbestos
                          and/or lead whether or not the asbestos and/or lead is or was at any time airborne as
                          a fibre or particle, contained in a product, carried on clothing, inhaled, transmitted in
                          any fashion or found in any form whatsoever), smoke, vapor, soot fumes, acids, alkalis,
                          toxic chemicals and waste (waste includes materials to be recycled, reconditioned or
                          reclaimed).

                    (x)    Products-Completed Operations Hazard :

                           (1) Includes all Bodily Injury and Property Damage occurring away from premises
                               that the Named Insured owns or rents and arising out of the Insured’s Product
                               or Insured's Work except:

                                i.    products that are still in the Insured's physical possession; or

                                ii.   work that has not yet been completed or abandoned. However, the Insured's
                                      Work will be deemed completed at the earliest of the following times:

                                             (a)     when all the work called for in the Named Insured's contract has
                                                     been completed;

                                             (b)     when all of the work to be done at the job site has been
                                                     completed if the Named Insured's contract calls for work at
                                                     more than one job site; or




                                                                                                                   26
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                    INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150              Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                   RECEIVED      E
                                                                                            NYSCEF: 04/03/2019
                                                        Pg 35 of 61




                                         (c)     when that part of the work done at a job site has been put to its
                                                 intended use by any person or organization other than another
                                                 contractor or subcontractor working on the same project.

                                         Work that may need service, maintenance, correction, repair or
                                         replacement, but which is otherwise complete, will be treated as
                                         completed.

                        (2) does not include Bodily Injury or Property Damage arising out of:

                            i.    the transportation of property, unless the injury or damage arises out of a
                                  condition in or on a vehicle not owned or operated by the Named Insured, and
                                  that condition was created by the Loading or Unloading of that vehicle by any
                                  Insured;

                           ii.    the existence of tools, uninstalled equipment or abandoned or unused
                                  materials.

                 (y)   Product Liability means liability for Bodily Injury or Property Damage arising out of
                       the Insured’s Products or reliance upon a representation on warranty made at any
                       time with respect thereto, but only if the Bodily Injury or Property Damage happens
                       after physical possession of such products has been relinquished to others and
                       happens away from premises owned, leased or rented by the Named Insured.

                 (z)   Property Damage means:

                       (1)        physical injury to or destruction of tangible property, including consequential
                                  loss of use thereof; or

                       (2)        loss of use of tangible property which has not been physically injured or
                                  destroyed.

                 (aa) Suit means a civil proceeding in which Damages to which this insurance applies are
                        alleged. Suit includes:

                                  (1) an arbitration proceeding in which such Damages are claimed and to which
                                      an Insured must submit or does submit with Underwriters’ consent; or

                                  (2) any other alternative dispute resolution proceeding in which such Damages
                                      are claimed and to which an Insured submits with Underwriters’ consent.

                (bb) Temporary Worker means a person who is furnished to an Insured to substitute for a
                       permanent Employee on leave or to meet seasonal or short-term workload conditions.

                (cc) Volunteer means a person who is not your Employee, and who donates his or her work
                       and acts at the direction of and within the scope of duties determined by you at a
                       Covered Acitivity including, but not limited to, stewards, gatemen, doctors, veterinary
                       surgeons, farriers, judges and the like. A “volunteer” will only be covered if the Named
                       Insured spends less then USD$5000.00 per calendar month for Volunteers.




                                                                                                                    27
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                        INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150           Doc 13-5       Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                 RECEIVED      E
                                                                                          NYSCEF: 04/03/2019
                                                      Pg 36 of 61




          VII.   LIMIT OF LIABILITY

                 A) Bodily Injury, Property Damage, Personal Injury and Advertising Injury.

                 The Limit of Liability stated in Item 3.A of the Declarations is the maximum limit of
                 Underwriters’ liability for all Damages and Claims Expenses for Bodily Injury, Property
                 Damage, Personal Injury and Advertising Injury, arising out of each Accident and/or
                 offense.

                 The combined Aggregate Limit stated in Item 3.B of the Declarations is the combined total
                 limit of Underwriters’ Liability for all Damages and Claims expenses payable as a result of all
                 Claims for Bodily Injury and Property Damage, Personal Injury and Advertising Injury, in
                 respect of all Accidents and/or offenses.

                 B) Medical Payments

                 The sublimit of Liability stated in Item 3.A (ii) of the Declarations is the maximum limit of
                 Underwriters’ liability for medical expenses relating to or arising out of bodily injuries to any
                 one person for each Claim. This sublimit is part of, and not in addition to, the limit of liability
                 stated in Item 3.A.(a) of the Declarations.

                 The sublimit of Liability stated in Item 3.B (ii) of the Declarations is the maximum limit of
                 Underwriters’ liability for all medical expenses relating to or arising out of all bodily injuries to
                 any all persons for all Claims. This sublimit is part of, and not in addition to, the limit of liability
                 stated in Item 3.A.(b) of the Declarations.

                 C) Fire Legal Liability

                 The sublimit of Liability stated in Item 3.A.(i) of the Declarations is the maximum limit of
                 Underwriters’ liability for any one fire damage resulting from each Claim. This sublimit is part
                 of, and not in addition to, the limit of liability stated in Item 3.A.(a) of the Declarations.

                 The sublimit of Liability stated in Item 3.B.(i) of the Declarations is the maximum limit of
                 Underwriters’ liability for any fire damage resulting from all Claims. This sublimit is part of,
                 and not in addition to, the limit of liability stated in Item 3.A.(b) of the Declar ations.

                 D) Products-Completed Operations Hazard

                 The Products-Completed Operations Aggregate Limit is the most underwriters will pay under
                 Coverage I.A.1 for Damages because of Bodily Injury and Property Damage included in
                 the Products-Completed Operations Hazard.

                 The Products-Completed Operations Aggregate Limit is subject to the aggregate limit for
                 Bodily Injury, Property Damage, Personal Injury and Advertising Injury liability stated in
                 Item 3.B of the Declarations and to any lesser aggregate limit for all Product Liability Claims
                 or Accidents and all Accidents or Claims falling within the Products-Completed
                 Operations Hazard shown in the Declarations.



                                                                                                                      28
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                   INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150           Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                RECEIVED      E
                                                                                         NYSCEF: 04/03/2019
                                                     Pg 37 of 61




                  E) Total Aggregate Limit

                  The Limit of Liability stated in Item 3.B of the Declarations is the maximum General Aggregate
                  Limit that Underwriters’ will pay for the sum of Medical Expenses under Coverage I.A.3,
                  Damages and Claims Expenses under Coverage I.A.1, Damages and Claims Expenses
                  under Coverage I.A.2, Damages and Claims Expenses under Coverage I.A.4.

                  F) Extended Reported Period

                  The Limit of Liability for the Extended Reported Period shall be part of and not in addition to
                  the Limit of Liability of the Underwriters for the Policy Period.

                  G) Claims Expenses and limit of liability

                  Claims Expenses are part and not in addition of the Limits of Liability. The payment of
                  Claims Expenses will reduce and may exhaust the Limit of Liability.

          VIII.   DEDUCTIBLE

                  The Deductible amount stated in Item 4 of the Declarations shall be paid by the Named
                  Insured and shall be applicable to each Accident and/or offense and to each person or
                  organization and shall include Damages and/or Claims Expenses, whether or not Damage
                  payments are made.

                  The Underwriters shall be liable only for the amounts in excess of such Deductible subject to
                  the Underwriters' Limit of Liability in Item 3 of the Declarations. The Deductible is in addition
                  to the Underwriters’ Limit of Liability and not part thereof. The Insured shall make direct
                  payments within the Deductible to appropriate parties designated by the Underwriters. The
                  Deductible is to be uninsured, unless otherwise agreed to by the Underwriters. Under no
                  circumstances shall Underwriters be called upon to pay the Deductible, but the Underwriters
                  may do so at their sole discretion. Such payment shall in no way affect the Underwriters’ ability
                  to collect the Deductible from the Insured. The existence of “other insurance” shall not affect
                  or abrogate the obligation of the Insured to pay the Deductible as required.

          IX.     INNOCENT INSURED

                  Whenever coverage under this insurance would be excluded, suspended or lost:

                  A.     in relation to intentional, criminal, dishonest, fraudulent or malicious acts, errors or
                         omissions by any Insured, and with respect to which any other Insured did not
                         personally participate or personally acquiesce or remain passive after having personal
                         knowledge thereof; or

                  B.     because of non-compliance with any condition relating to the giving of notice to the
                         Underwriters with respect to which any other Insured shall be in default solely because
                         of the failure to give such notice or concealment of such failure by one or more
                         Insureds responsible for the loss or damage otherwise covered hereunder;

                  the Underwriters agree that such insurance as would otherwise be afforded under this Policy
                  shall be paid with respect to those Insureds who did not personally participate in committing
                  or personally acquiesce in or remain passive after having personal knowledge of (a) one or

                                                                                                                29
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                   INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150          Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                               RECEIVED      E
                                                                                        NYSCEF: 04/03/2019
                                                    Pg 38 of 61




                 more of the acts, errors or omissions described in any such exclusion; or (b) such failure to
                 give notice, provided that the condition be one with which such Insured can comply, and after
                 receiving knowledge thereof, the Insured entitled to the benefit of this Section shall comply
                 with such condition promptly after obtaining knowledge of the failure of any other Insured to
                 comply therewith.

                 With respect to this provision, the Underwriters' obligation to pay in such event shall be in
                 excess of the full extent of any assets of any Insured to whom the exclusion applies and shall
                 be subject to the terms, conditions and limitations of this Policy.

          X.    EXTENDED REPORTING PERIOD

                 A.     In the event of cancellation or non-renewal and in consideration of the premium
                        hereunder, the Underwriters shall provide the Named Insured with an Extended
                        Reporting Period for Claims first made against any Insured during the Policy Period
                        and reported in writing to the Underwriters during the Extended Reporting Period,
                        subject to the conditions set forth in the definition of Extended Reporting Period
                        herein.

                        Provided always that such Claim results from an Accident and/or offense which
                        commences prior to the date on which the Extended Reporting Period began and
                        during the Policy Period.

                 B.     The Limit of Liability for the Extended Reporting Period shall be part of, and not in
                        addition to, the Underwriters’ Limit of Liability for the Policy Period.

                 C.     The right to the Extended Reporting Period shall not be available to the Named
                        Insured where an Insured has not paid the premium or failure of an Insured to pay
                        such amounts in excess of the applicable Limit of Liability or within the applicable
                        Deductible.

                 D.     All notices with respect to the Extended Reporting Period shall be directed to the
                        Underwriters through the entity named in the Declarations.

                 In no event shall the liability of Underwriters exceed the relevant Limits of Liability set out in
                 Item 3 of the Declarations; such Limits of Liability shall apply to the Policy Period set out in
                 Item 2 of the Declarations combined with the Extended Reporting Period set out above.

          XI.   OTHER INSURANCE

                 A. This insurance shall apply in excess of any other valid and collectible insurance or self-
                    insurance available to any Insured, unless such other insurance is written only as specific
                    excess insurance over the Limit of Liability of this Policy.

                 B. The insurance provided for Property Damage to the structures or portions thereof rented
                    to or temporarily occupied by the Insured including fixtures permanently attached thereto,
                    where coverage is provided for Fire Legal Liability, shall be excess insuranc e over any
                    valid and collectible property insurance (including any deductible portion thereof) available
                    to the Insured. Under no circumstances will the Fire Legal Liability coverage be extended
                    to cover First Party Property Damage or Property Damage to personal property.




                                                                                                                30
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                  INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150            Doc 13-5     Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                RECEIVED      E
                                                                                         NYSCEF: 04/03/2019
                                                     Pg 39 of 61




          XII.    NOTICE OF CLAIM, OR CIRCUMSTANCE THAT MIGHT LEAD TO A CLAIM

                  A. If any Claim is made against the Insured, the Insured shall immediately notify the
                     Underwriters in writing through persons named in Item 7 of the Declarations and thereafter
                     immediately forward every demand, notice, summons or other process received by the
                     Insured or its representative. The Insured’s duty to provide notice in accordance with this
                     provision is a condition precedent to coverage.

                  B. If during the Policy Period the Insured first becomes aware of any one fire or an Accident
                     or an offense or a circumstance that could lead to a Claim, it must give written notice to
                     the Underwriters through persons named in Item 7 of the Declarations during the Policy
                     Period of:

                         (1)    the specific fire or Accident or offense;

                         (2)    the injury or damage which may result or has resulted from any one fire or
                                Accident or offense; and

                         (3)    the circumstances by which the Insured first became aware of the any one fire
                                or Accident or offense.

                     Any subsequent Claim made against the Insured which is the subject of the written notice
                     shall be deemed to have been made at the time written notice was first given to the
                     Underwriters.

                  C. A Claim or circumstance that might lead to a Claim shall be considered to be reported to
                     the Underwriters when written notice is received by the Underwriters through persons
                     named in the Declarations.

                  D. All Claims arising out of the same, continuing or related Accident or any one fire or
                     offense, shall be considered a single Claim and deemed to have been made at the time
                     the first of the related Claims is reported in writing to the Underwriters. Such related
                     Claims shall be subject to one Limit of Liability stated in Item 3 of the Declarations.

                  E. In the event of non-renewal of this insurance by the Underwriters, the Insured shall have
                     thirty (30) days from the expiration date of the Policy Period to notify the Underwriters of
                     Claims made against the Insured during the Policy Period which arise out of any one
                     fire, Accident or offense occurring during the Policy Period and otherwise covered by
                     this insurance.

                  F. If any Insured shall make any Claim under this Policy knowing such Claim to be false or
                     fraudulent, as regards amount or otherwise, this Policy shall become null and void and all
                     coverage hereunder shall be forfeited.

          XIII.   ASSISTANCE AND CO-OPERATION OF THE INSURED

                  The Insured shall co-operate with the Underwriters in all investigations, including regarding
                  the application and coverage under this Policy, and upon the Underwriters' request, assist in
                  making settlements, in the conduct of suits and in enforcing any right of subrogation,
                  contribution or indemnity against any person or organization other than an Employee of any
                  Insured who may be liable to the Insured because any one fire or Accidents or occurrences
                  with respect to which insurance is afforded under this Policy. The Insured shall attend

                                                                                                              31
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                   INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150            Doc 13-5     Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                RECEIVED      E
                                                                                         NYSCEF: 04/03/2019
                                                     Pg 40 of 61




                  hearings and trials and assist in securing and giving evidence and obtaining the attendance of
                  witnesses. The Insured shall not, except at its own cost, admit liability, make any payment,
                  assume any obligation, incur any expense, enter into any settlement, stipulate to any judgment
                  or award or otherwise dispose of any Claim without the consent of the Underwriters.

                  As soon as an Insured becomes aware of an offense, Accident, fire or receives a Claim, that
                  Insured shall promptly, and at that Insured’s own expense, take all reasonable steps to
                  prevent further Claims resulting from the same offense, Accident or conditions which may
                  give rise to a similar offense, Accident, damage or injury.

          XIV.    ACTION AGAINST THE UNDERWRITERS

                  No action shall lie against the Underwriters unless, as a condition precedent thereto, there
                  has been full compliance with all terms of this insurance, nor until the amount of the Insured's
                  obligation to pay shall have been finally determined either by judgment or award against the
                  Insured after actual trial or arbitration or by written agreement of the Insured, the claimant
                  and the Underwriters. No person or organization shall have any right under this insurance to
                  join the Underwriters as a party to an action or other proceeding against the Insured to
                  determine the Insured's liability, nor shall the Underwriters be impleaded by the Insured or
                  its legal representative.

          XV.     BANKRUPTCY

                  Bankruptcy or insolvency of the Insured or of the Insured's estate shall not relieve the
                  Underwriters of their obligations hereunder.

          XVI.    SUBROGATION

                  In the event of any payment under this insurance, the Underwriters shall be subrogated to all
                  the Insured's rights of recovery against any person or organization, and the Insured shall
                  execute and deliver instruments and papers and do whatever else is necessary to secure such
                  rights. The Insured shall do nothing before or after the payment of Damages by the
                  Underwriters to prejudice such rights.

          XVII.   CHANGES

                  Notice to any agent or knowledge possessed by any agent or by any other person shall not
                  effect a waiver or a change in any part of this insurance or stop the Underwriters from asserting
                  any right under the terms of this insurance; nor shall the terms of this insurance be waived or
                  changed, except by endorsement issued to form a part of this insurance, signed by the
                  Underwriters.

          XVIII. MERGERS AND ACQUISITIONS

                  A. If during the Policy Period, the Named Insured mergers or acquires an entity and

                         (1)     the revenues of the merged or acquired entity do not exceed 10% of the Named
                                 Insured’s annual revenues as set forth in its most recent application for
                                 insurance;




                                                                                                                32
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                  INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150           Doc 13-5     Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                               RECEIVED      E
                                                                                        NYSCEF: 04/03/2019
                                                    Pg 41 of 61




                        (2)     the business operations of the merged or acquired entity are of a similar nature
                                to those of the Named Insured as set forth in its most recent application for
                                insurance; and

                        (3)     the merged or acquired entity is located in the same state as the Named
                                Insured or any subsidiary,

                    then this Policy will automatically cover the merged or acquired entity, subject to the policy
                    terms, conditions and limitations, from the date such merger or acquisition becomes final
                    but only for any one fire or Accidents or offenses that take place subsequent to the date
                    such merger or acquisition becomes final. In the event the total amount of revenues of all
                    merged and acquired entities during the Policy Period exceed 25% of the Named
                    Insured’s annual revenues as set forth in its most recent application for insurance, the
                    above provision shall no longer apply and any further mergers or acquisitions will be
                    subject to Paragraph B., below.

                 B. In the event during the Policy Period the Named Insured mergers or acquires an entity
                    that does not fall within the criteria detailed in Paragraph A. above, or where Paragraph A
                    above no longer applies by virtue of the provision contained in the last sentence of
                    Paragraph A. above, then the Named Insured shall be required to give written notice to
                    the Underwriters prior to the completion of a merger or acquisition of the Named Insured,
                    and the Underwriters expressly reserve the right to request additional premium and/or to
                    apply amended terms and conditions if this insurance is to remain in force subsequent to
                    any merger or acquisition.

          XIX.   ASSIGNMENT

                 The interest hereunder of any Insured is not assignable. If the Insured shall die or be
                 adjudged incompetent, this insurance shall cover the Insured's legal representative as the
                 Insured, as would be permitted by this Policy.

          XX.    CANCELLATION

                 This Policy may be cancelled by the Named Insured or by the Underwriters by sending
                 registered or certified mail notice or electronic mail to the other party, as stated in the
                 Declarations, stating when, not less than thirty (30) days thereafter, and cancellation shall b e
                 effective. However in the event of non-payment of premium by the Named Insured, this Policy
                 may be cancelled by the Underwriters by sending electronic email, registered or certified mail
                 notice to the Named Insured stating when, not less than ten (10) days thereafter, cancellation
                 shall be effective.

                 The mailing of notice as aforesaid by the Underwriters shall be sufficient proof of notice, and
                 the insurance under this Policy shall end on the effective date and hour of cancellation stated
                 in the notice. Delivery of such written notice either by the Named Insured or by the
                 Underwriters shall be equivalent to mailing.
                 In the event this Policy is cancelled, as aforesaid, the expiration date of this Policy shall be
                 the effective date of such cancellation.
                 If this Policy shall be cancelled by the Named Insured, the Underwriters shall retain the short
                 rate proportion of the premium for the period this Policy has been in force, calculated in
                 accordance with the Short Rate Cancellation Table. If this Policy shall be cancelled by the
                 Underwriters, the Underwriters shall retain the pro rata proportion of the premium for the period
                 this Policy has been in force. Notice of cancellation by the Underwriters shall be

                                                                                                               33
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                  INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150           Doc 13-5     Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                               RECEIVED      E
                                                                                        NYSCEF: 04/03/2019
                                                    Pg 42 of 61




                 effective even though the Underwriters make no payment or tender of return premium with
                 such notice.

          XXI.   SINGULAR FORM OF A WORD

                 Whenever the singular form of a word issued, herein, the same shall include the plural when
                 required by context.

          XXII. REPRESENTATIONS AND ENTIRE AGREEMENT

                 By acceptance of this Policy, the Insured agrees that the statements in the Declarations and
                 application are its, his or her agreements and representations, that such agreement and
                 representations are and/or were material to the issuance of this Policy, that this insurance is
                 issued in reliance upon the truth of such representations and that this Policy embodies all
                 agreements existing between the Insured and the Underwriters relating to this insurance.

                 This policy, the Declarations, the application (s) and any written endorsements attached
                 hereto shall be deemed to be a single unitary contract.

          XXIII. NUCLEAR INCIDENT EXCLUSION

                 The insurance provided by this Policy does not apply:

                 A.     To injury sickness, disease, death or destruction

                        (1)      with respect to which an Insured under this Policy of insurance is also an
                                 Insured under a nuclear energy liability insurance issued by Nuclear Energy
                                 Liability Insurance Association, Mutual Atomic Energy Liability Underwriters
                                 or Nuclear Insurance Association of Canada or would be an Insured under
                                 any such insurance but for its termination upon exhaustion of its limits of
                                 liability; or

                        (2)      resulting from the hazardous properties of nuclear material and with respect
                                 to which (i) any person or organization is required to maintain financial
                                 protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
                                 thereof, or (ii) the Insured is, or had this insurance not been issued would be,
                                 entitled to indemnity from the United States of America, or any agency thereof
                                 under any agreement entered into by the United States of America, or any
                                 agency thereof, with any person or organization.

                 B.     Under any Medical Payments Coverage, or under any Supplementary Payments
                        Provision relating to immediate medical or surgical relief, to expenses incurred with
                        respect to Bodily Injury, sickness, disease or death resulting from the hazardous
                        properties of nuclear material and arising out of the operation of a nuclear facility by
                        any person or organization.

                 C.     To injury, sickness, disease, death or destruction resulting from the hazardous
                        properties of nuclear material, if

                        (1)    the nuclear material (i) is at any nuclear facility owned by, or operated by or on
                               behalf of, an Insured or (ii) has been discharged or dispersed there from;




                                                                                                               34
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                    INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150          Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                               RECEIVED      E
                                                                                        NYSCEF: 04/03/2019
                                                    Pg 43 of 61




                       (2)     the nuclear material is contained in spent fuel or waste at any time possessed,
                               handled, used, processed, stored, transported or disposed of by or on behalf of
                               an Insured; or

                       (3)     the injury, sickness, disease, death or destruction arises out of the furnishing
                               by an Insured of services, materials, parts or equipment in connection with the
                               planning, construction, maintenance, operation or use of any nuclear facility,
                               but if such facility is located within the United States of America, its territories
                               or possessions or Canada, this exclusion (3) applies only to injury to or
                               destruction of property at such nuclear facility.

                D.     As used in this Section: "hazardous properties" include radioactive, toxic or explosi ve
                       properties; "nuclear material" means source material, special nuclear material or by -
                       product material; "source material", "special nuclear material" and "by-product
                       material" have the meanings given them in the Atomic Energy Act of 1954 or in any
                       law amendatory thereof, "spent fuel" means any fuel element or fuel component, solid
                       or liquid, which has been used or exposed to radiation in a nuclear reactor; "waste"
                       means any waste material (i) containing by-product material and (ii) resulting from the
                       operation by any person or organization of any nuclear facility under paragraph (1) or
                       (2) thereof; "nuclear facility" means

                       (1)     any nuclear reactor;

                       (2)     any equipment or device designed or used for (i) separating the isotopes of
                               uranium or plutonium, (ii) processing or utilizing spent fuel, or (iii) handling,
                               processing or packaging waste;

                       (3)     any equipment or device used for the processing, fabricating or alloying of
                               special nuclear material if any time the total amount of such material in the
                               custody of the Insured at the premises were such equipment or device is
                               located consists of or contains more than 25 grams of plutonium or uranium
                               233 of any combination thereof, or more than 250 grams of uranium 235; or

                       (4)     any structure, basin, excavation, premises or place prepared or used for the
                               storage or disposal of waste;

                       and includes the site on which any of the foregoing is located, all operations conducted
                       on such site and all premises used for such operations; "nuclear reactor" means any
                       apparatus designed or used to sustain nuclear fission in self-supporting chain reaction
                       or to contain a critical mass of fissionable material. With respect to injury to or
                       destruction of property, the word "injury" or "destruction" includes all forms or
                       radioactive contamination of property.

                       It is understood and agreed that, except as specifically provided in the foregoing to the
                       contrary, this Section is subject to the terms, exclusions, conditions and limitations of
                       the insurance to which it is attached.

          XXIV. RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE-LIABILITY-DIRECT (USA)

                In relation to liability arising outside the USA, its Territories or Possessions, Puerto Rico or the
                Canal Zone, this Policy does not cover any liability of whatsoever nature directly or indirectly
                caused by or contributed to by or arising from ionizing radiations or contamination by


                                                                                                                 35
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                  INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150          Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                               RECEIVED      E
                                                                                        NYSCEF: 04/03/2019
                                                    Pg 44 of 61




                 radioactivity from any nuclear fuel or from any nuclear waste from the combustion of nuclear
                 fuel.
          XXV.   U.S. TERRORISM RISK INSURANCE ACT OF 2002 AS AMENDED NOT PURCHASED
                 CLAUSE
                 This Clause is issued in accordance with the terms and conditions of the "U.S. Terrorism Risk
                 Insurance Act of 2002" as amended as summarized in the disclosure notice.

                 It is hereby noted that the Underwriters have made available coverage for “insured losses”
                 directly resulting from an "act of terrorism" as defined in the "U.S. Terrorism Risk Insurance
                 Act of 2002", as amended (“TRIA”) and the Insured has declined or not confirmed to purchase
                 this coverage.

                 This Insurance therefore affords no coverage for losses directly resulting from any "act of
                 terrorism" as defined in TRIA except to the extent, if any, otherwise provided by this policy.

                 All other terms, conditions, insured coverage and exclusions of this Insurance including
                 applicable limits and deductibles remain unchanged and apply in full force and effect to the
                 coverage provided by this Insurance.

          XXVI. WAR AND TERRORISM EXCLUSION

                 Notwithstanding any provision to the contrary within this insurance or any endorsement thereto
                 it is agreed that this insurance excludes loss, damage, cost or expense of whatsoever nature
                 directly or indirectly caused by, resulting from or in connection with any of the following
                 regardless of any other cause or event contributing concurrently or in any other sequence to
                 the loss;

                 (1)    war, invasion, acts of foreign enemies, hostilities or warlike operations (whether war
                        be declared or not), civil war, rebellion, revolution, insurrection, civil commotion
                        assuming the proportions of or amounting to an uprising, military or usurped power; or

                 (2)    any act of terrorism.

                 For the purpose of this exclusion an act of terrorism means an act, including but not limited to
                 the use of force or violence and/or the threat thereof, of any person or group(s) of persons,
                 whether acting alone or on behalf of or in connection with any organisation(s) or
                 government(s), committed for political, religious, ideological or similar purposes including the
                 intention to influence any government and/or to put the public, or any section of the public, in
                 fear.

                 This clause also excludes loss, damage, cost or expense of whatsoever nature directly or
                 indirectly caused by, resulting from or in connection with any action taken in controlling,
                 preventing, suppressing or in any way relating to (1) and/or (2) above.

                 If the Underwriters allege that by reason of this exclusion, any loss, damage, cost or expense
                 is not covered by this insurance the burden of proving the contrary shall be upon the Assured.

                 In the event any portion of this endorsement is found to be invalid or unenforceable, the
                 remainder shall remain in full force and effect.




                                                                                                              36
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                      INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150          Doc 13-5       Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                RECEIVED      E
                                                                                         NYSCEF: 04/03/2019
                                                     Pg 45 of 61




          XXVII. SERVICE OF SUIT

                A.      It is agreed that in the event of the failure of the Underwriters hereon to pay any amount
                        claimed to be due under this insurance, the Underwriters hereon, at the request of the
                        Named Insured, will submit to the jurisdiction of a court of competent jurisdiction within
                        the United States. This Condition does not constitute and should not be understood to
                        constitute an agreement by the Underwriters that an action is properly maintained in a
                        specific forum, nor may it be construed as a waiver of the Underwriters' rights to
                        commence an action in a court of competent jurisdiction in the United States, to remove
                        an action to a United States District Court, or to seek a transfer of a case to anot her
                        court as permitted by the laws of the United States or of any state of the United States,
                        all of which rights the Underwriters expressly reserve. It is further agreed that service
                        of process in such Suit may be made upon the designated entity in Item 9 of the
                        Declarations, and that in any Suit instituted against any one of them upon this contract,
                        the Underwriters will abide by the final decision of such court in the event of an appeal.

                B.      The Entity designated in Item 9 of the Declarations is authorized and directed to accept
                        service of process on behalf of the Underwriters in any such Suit and/or upon the
                        request of the Named Insured to give written undertaking to the Named Insured that
                        they will enter a general appearance upon Underwriters' behalf in the event such a
                        Suit shall be instituted. Further, pursuant to any statute of any state, territory or district
                        of the United States which makes provision therefore, the Underwriters hereon hereby
                        designate the Superintendent, Commissioner or Director of Insurance or other officer
                        specified for that purpose in the statute or his successor or successors in office, as his
                        or her true and lawful attorney upon whom may be served any lawful process in any
                        action, Suit or proceedings instituted by or on behalf of the Named Insured or any
                        beneficiary hereunder arising out of this contract of insurance, and hereby designates
                        the Entity, designated in Item 9 of the Declarations, as the person to whom the said
                        officer is authorized to mail such process or a true copy thereof.

          XXVIII. CHOICE OF LAW

                This insurance shall be governed by and construed in accordance with the laws of the State
                shown in Item 10 of the Declarations.
          XXIX. SEVERAL LIABILITY

                The liability of the insurer under this contract is several and not joint with other insurers party
                to this contract. An insurer is liable only for the proportion of liability it has underwritten. An
                insurer is not jointly liable for the proportion of liability underwritten by any other insurer. Nor is
                an insurer otherwise responsible for any liability of any other insurer that may underwrite this
                contract.

                The proportion of liability under this contract underwritten by an insurer (or, in the case of a
                Lloyd’s syndicate, the total of the proportions underwritten by all the members of the syndicate
                taken together) is shown next to its stamp. This is subject always to the provision concerning
                “signing” below.

                In the case of a Lloyd’s syndicate, each member of the syndicate (rather than the syndicate
                itself) is an insurer. Each member has underwritten a proportion of the total shown for the


                                                                                                                    37
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                   INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150         Doc 13-5       Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                               RECEIVED      E
                                                                                        NYSCEF: 04/03/2019
                                                    Pg 46 of 61




                syndicate (that total itself being the total of the proportions underwritten by all the members of
                the syndicate taken together). The liability of each member of the syndicate is several and not
                joint with other members. A member is liable only for that member’s proportion. A member is
                not jointly liable for any other member’s proportion. Nor is any member otherwise responsible
                for any liability of any other insurer that may underwrite this contract. The business address of
                each member is Lloyd’s, One Lime Street, London EC3M 7HA. The identity of each member
                of a Lloyd’s syndicate and their respective proportion may be obtained by writing to Market
                Services, Lloyd’s, at the above address.

                Proportion of liability
                Unless there is “signing” (see below), the proportion of liability under this contract underwritten
                by each insurer (or, in the case of a Lloyd’s syndicate, the total of the proportions underwritten
                by all the members of the syndicate taken together) is shown next to its stamp and is referred
                to as its “written line”.

                Where this contract permits, written lines, or certain written lines, may be adjusted (“signed”).
                In that case a schedule is to be appended to this contract to show the definitive prop ortion of
                liability under this contract underwritten by each insurer (or, in the case of a Lloyd’s syndicate,
                the total of the proportions underwritten by all the members of the syndicate taken together).
                A definitive proportion (or, in the case of a Lloyd’s syndicate, the total of the proportions
                underwritten by all the members of a Lloyd’s syndicate taken together) is referred to as a
                “signed line”. The signed lines shown in the schedule will prevail over the written lines unless
                a proven error in calculation has occurred.

                Although reference is made at various points in this clause to “this contract” in the singular,
                where the circumstances so require this should be read as a reference to contracts in the
                plural.

          XXX. LICENSURE

                A.     It is a condition precedent to the coverage afforded under the Policy that the facilities
                       of the Named Insured and any Insured requiring a license to practice or carry out any
                       event shall be licensed in accordance with all relevant federal, state and local
                       requirements. The Named Insured warrants that as of the inception date of this Policy
                       it has secured all relevant licenses.

                B.     If, during the Policy Period, any Insured’s licensure status is altered by withdrawal,
                       revocation, denial, suspension or failure to renew, the Named Insured shall give
                       written notice of such change to the Underwriters within thirty days of the change
                       becoming effective. Following receipt of such notice, the Underwriters may elect, at
                       their sole option, to revise any Insuring Agreements. Definitions, Exclusions,
                       Endorsements or other Conditions of this Policy with respect to the Insured, with effect
                       from such date of such withdrawal, revocation, denial, suspension or failure to renew.
                       Such action does not waive the Underwriters’ option to invoke the provisions of Section
                       XX Cancellation of this Policy. Furthermore, the Underwriters will have no obligation to
                       respond to any Claim arising out of an any one fire or an Accident or an offense which
                       took place subsequent to the date the of withdrawal, revocation, denial, suspension or
                       failure to renew.




                                                                                                                  38
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                 INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150         Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                              RECEIVED      E
                                                                                       NYSCEF: 04/03/2019
                                                   Pg 47 of 61




          XXXI. CURRENCY AND PAYMENT OF PREMIUMS AND CLAIMS

                The premiums and Claim payments under this policy are payable in US Dollars. Payment of
                premiums shall be made by the Named Insured as set out in Item 1 of the Declarations to the
                person or entity set out in the Declarations.

                If the Named Insured as set out in Item 1 of the Declarations fails to pay the Deposit Premium
                as set out in the Declarations due to the person or entity set out in the Declarations within 10
                days of policy inception, this policy shall be rendered null and void from inception and
                Underwriters shall be relieved of all liability under this policy. This clause shall take effect
                whether or not Underwriters have returned or tendered the return of any premium already
                received.

                Any additional or adjustment premium due at anniversary, expiry or cancellation shall be
                payable within 60 days of such anniversary, expiry or cancellation date.

          XXXII. INSPECTION AND AUDIT

                The Underwriters shall have the right and opportunity, whenever the Underwriters so desire,
                to inspect at any reasonable time the Insured’s products, goods, operations and premises,
                but Underwriters assume no responsibility or duty by reason of such inspection or the omission
                thereof. The Insured agrees to provide appropriate personnel to assist the Underwriters
                during such inspection without cost to the Underwriters.

          XXXIII. WARRANTIES

                By acceptance of this policy, the Insured warrants that the Insured:

                a)     observes and complies with the requirements of any law, ordinance, court or regulatory
                       body of whatever jurisdiction.

                b)     ensures that all necessary contractual arrangements have been made and confirmed
                       in writing with the Insured and that all necessary authorizations (which for the
                       avoidance of doubt shall include, but not be limited to, the obtaining of licenses,
                       permits, visas, copyright and patents) are obtained in a timely manner and valid for the
                       period of the Covered Activity.

                c)     ensures the equipment used in any Covered Activity comply with both equipment and
                       operational standards that would be considered standard for the industry;

                d)     basic safety rules are posted where all participants as well as bystander can see them
                       and comply with them;

                e)     intoxicated persons or persons under the influence of drugs must not be allow ed to
                       participate in the use of entertainments used in any Covered Activity ;


                f)     only one participant may be allowed on the entertainment at one time;




                                                                                                             39
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                                                             INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150                 Doc 13-5            Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                            RECEIVED      E
                                                                                                     NYSCEF: 04/03/2019
                                                                 Pg 48 of 61




                     g)     the equipment operator must be at least 21 years of age and must not be under the
                            influence of drugs or alcohol;

                     h)     only participants who have properly initialed and signed the “Participant Agreement:
                            release of liability, waiver of claims” form sit on the entertainment, regardless of
                            whether the entertainment is being operated.

                     i)     that:

                            (1)        all statements in the application and any attachments as well as all other
                                       information provided to Underwriters are accurate and complete;

                            (2)        those statements are based upon representations that the Named Insured
                                       made to Underwriters; and

                            (3)        Underwriters have issued this policy and any endorsements in reliance upon
                                       those representations; and


                     FAILURE TO COMPLY WITH ANY OF THE WARRANTIES ABOVE VOIDS COVERAGE.




                                                   SHORT RATE CANCELLATION TABLE


          A.         For insurance’s written for one year:

          Days                                                                                                                      Per Cent of

          Insurance                                                                                                                    On Year
          in force                                                                                                                     Premium

          1      -    54     ...................................................................................................................... 25
          55     -    58     ...................................................................................................................... 26
          59     -    62    (2 Months) ..................................................................................................... 27
          63     -    65     ...................................................................................................................... 28
          66     -    69     ...................................................................................................................... 29
          70     -    73     ...................................................................................................................... 30
          74     -    76     ...................................................................................................................... 31
          77     -    80     ...................................................................................................................... 32
          81     -    83     ...................................................................................................................... 33
          84     -    87     ...................................................................................................................... 34
          88     -    91    (3 Months) ..................................................................................................... 35
          92     -    94     ...................................................................................................................... 36
          95     -    98     ...................................................................................................................... 37
          99     -    102    ...................................................................................................................... 38
          103    -    105    ...................................................................................................................... 39
          106    -    109    ...................................................................................................................... 40


                                                                                                                                                         40
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                                                           INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150              Doc 13-5             Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                          RECEIVED      E
                                                                                                   NYSCEF: 04/03/2019
                                                               Pg 49 of 61




          110   -   113    ...................................................................................................................... 41
          114   -   116    ...................................................................................................................... 42
          117   -   120    ...................................................................................................................... 43
          121   -   124   (4 Months) ..................................................................................................... 44
          125   -   127    ...................................................................................................................... 45
          128   -   131    ...................................................................................................................... 46
          132   -   135    ...................................................................................................................... 47
          136   -   138    ...................................................................................................................... 48
          139   -   142    ...................................................................................................................... 49
          143   -   146    ...................................................................................................................... 50
          147   -   149    ...................................................................................................................... 51
          150   -   153   (5 Months)                                  52
          154   -   156    ...................................................................................................................... 53
          157   -   160    ...................................................................................................................... 54
          161   -   164    ...................................................................................................................... 55
          165   -   167    ...................................................................................................................... 56
          168   -   171    ...................................................................................................................... 57
          172   -   175    ...................................................................................................................... 58
          176   -   178    ...................................................................................................................... 59
          179   -   182   (6 Months) ..................................................................................................... 60
          183   -   187    ...................................................................................................................... 61
          188   -   191    ...................................................................................................................... 62
          192   -   196    ...................................................................................................................... 63
          197   -   200    ...................................................................................................................... 64
          201   -   205    ...................................................................................................................... 65
          206   -   209    ...................................................................................................................... 66
          210   -   214   (7 Months) ..................................................................................................... 67
          215   -   218    ...................................................................................................................... 68
          219   -   223    ...................................................................................................................... 69
          224   -   228    ...................................................................................................................... 70
          229   -   232    ...................................................................................................................... 71
          233   -   237    ...................................................................................................................... 72
          238   -   241    ...................................................................................................................... 73
          242   -   246   (8 Months) ..................................................................................................... 74
          247   -   250    ...................................................................................................................... 75
          251   -   255    ...................................................................................................................... 76
          256   -   260    ...................................................................................................................... 77
          261   -   264    ...................................................................................................................... 78
          265   -   269    ...................................................................................................................... 79
          270   -   273   (9 Months) ..................................................................................................... 80
          274   -   278    ...................................................................................................................... 81
          279   -   282    ...................................................................................................................... 82
          283   -   287    ...................................................................................................................... 83
          288   -   291    ...................................................................................................................... 84
          292   -   296    ...................................................................................................................... 85
          297   -   301    ...................................................................................................................... 86
          302   -   305   (10 Months) ................................................................................................... 87
          306   -   310    ...................................................................................................................... 88
          311   -   314    ...................................................................................................................... 89
          315   -   319    ...................................................................................................................... 90
          320   -   323    ...................................................................................................................... 91
          324   -   328    ...................................................................................................................... 92
          329   -   332    ...................................................................................................................... 93

                                                                                                                                                       41
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                                                           INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150               Doc 13-5             Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                           RECEIVED      E
                                                                                                    NYSCEF: 04/03/2019
                                                                Pg 50 of 61




          333   -   337    (11 Months) ................................................................................................... 94
          338   -   342     ...................................................................................................................... 95
          343   -   346     ...................................................................................................................... 96
          347   -   351     ...................................................................................................................... 97
          352   -   355     ...................................................................................................................... 98
          356   -   360     ...................................................................................................................... 99
          361   -   365    (12 Months) ................................................................................................. 100


          B.        For Insurance written for more or less than one year:

          1.        If Insurance has been in force for 12 months or less, apply the standard short rate table for
                    annual Insurance’s to the full annual Premium determined as for an Insurance written for a
                    term of one year.

          2.        If Insurance has been in force for more than 12 months:

                    a.     Determine full annual Premium as for an Insurance written for a term of one year.

                    b.     Deduct such Premium from the full Insurance Premium, and on the remainder calculate
                           the pro rata earned Premium on the basis of the ratio of the length of time beyond one
                           year the Insurance has been in force to the length of time beyond one year for which
                           the Insurance was originally written.

                    c.     Add Premium produced in accordance with items (a) and (b) to obtain earned Premium
                           during full period Insurance has been in force.




                                                                                                                                                        42
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                       INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150            Doc 13-5       Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                  RECEIVED      E
                                                                                           NYSCEF: 04/03/2019
                                                       Pg 51 of 61


                                                       ENDORSEMENT


          This endorsement, effective 12:01 forms a part of Policy No. issued to by Zodiac Insurance Services, Inc.


                                            EXCLUSION ENDORSEMENT


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
          This endorsement modifies insurance provided under the following:

          GENERAL LIABILITY FOR ENTERTAINMENT DEVICES

          In consideration of the premium charged, it is understood and agreed that the following EXCLUSIONS are
          added to this policy:

                  Based on or arising out of any live entertainers including but not limited to comedians, hypnotists,
                  and all other performance based entertainment;

                  Based on or arising out of Molestation, Assault, and/or Battery;

                  Based on or arising out of live shows involving animals;

                  Based on or arising out of the any adult-themed entertainment and or entertainment of a sexual
                  nature;

                  Based on or arising out of the service of alcoholic beverages by the insured;

          All other provisions remain unchanged.
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                        INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150              Doc 13-5        Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                     RECEIVED      E
                                                                                              NYSCEF: 04/03/2019
                                                          Pg 52 of 61

                                                                                   COMMERCIAL GENERAL LIABILITY
                                                                                                  CG 21 73 01 08

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               EXCLUSION OF CERTIFIED ACTS OF TERRORISM
       This endorsement modifies insurance provided under the following:

          COMMERCIAL GENERAL LIABILITY COVERAGE PART
          LIQUOR LIABILITY COVERAGE PART
          OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
          POLLUTION LIABILITY COVERAGE PART
          PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
          RAILROAD PROTECTIVE LIABILITY COVERAGE PART
          UNDERGROUND STORAGE TANK POLICY

       A. The following exclusion is added:                            2. "Certified act of terrorism" means an act that is
          This insurance does not apply to:                               certified by the Secretary of the Treasury, in
                                                                          concurrence with the Secretary of State and the
          TERRORISM                                                       Attorney General of the United States, to be an
          "Any injury or damage" arising, directly or indirect-           act of terrorism pursuant to the federal Terrorism
          ly, out of a "certified act of terrorism".                      Risk Insurance Act. The criteria con- tained in
       B. The following definitions are added:                            the Terrorism Risk Insurance Act for a "certified
                                                                          act of terrorism" include the following:
          1. For the purposes of this endorsement, "any
                                                                          a. The act resulted in insured losses in excess
             injury or damage" means any injury or damage
                                                                              of $5 million in the aggregate, attributable to
             covered under any Coverage Part to which this
                                                                              all types of insurance subject to the Terror-
             endorsement is applicable, and includes but is
                                                                              ism Risk Insurance Act; and
             not limited to "bodily injury", "property dam-
             age", "personal and advertising injury", "injury"            b. The act is a violent act or an act that is
             or "environmental damage" as may be defined                      dangerous to human life, property or infra-
             in any applicable Coverage Part.                                 structure and is committed by an individual
                                                                              or individuals as part of an effort to coerce
                                                                              the civilian population of the United States or
                                                                              to influence the policy or affect the con- duct
                                                                              of the United States Government by
                                                                              coercion.




       CG 21 73 01 08                               © ISO Properties, Inc., 2007                               Page 1 of 1      
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                         INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150              Doc 13-5       Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                    RECEIVED      E
                                                                                             NYSCEF: 04/03/2019
                                                         Pg 53 of 61


                                                                                                             IL 00 21 09 08

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        NUCLEAR ENERGY LIABILITY EXCLUSION
                                  ENDORSEMENT
                                                           (Broad Form)


       This endorsement modifies insurance provided under the following:

          COMMERCIAL AUTOMOBILE COVERAGE PART
          COMMERCIAL GENERAL LIABILITY COVERAGE PART
          FARM COVERAGE PART
          LIQUOR LIABILITY COVERAGE PART
          MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
          OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
          POLLUTION LIABILITY COVERAGE PART
          PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
          RAILROAD PROTECTIVE LIABILITY COVERAGE PART
          UNDERGROUND STORAGE TANK POLICY


       1. The insurance does not apply:                                C. Under any Liability Coverage, to "bodily injury"
          A. Under any Liability Coverage, to "bodily injury"             or "property damage" resulting from "hazard-
             or "property damage":                                        ous properties" of "nuclear material", if:
            (1) With respect to which an "insured" under the             (1) The "nuclear material" (a) is at any "nuclear
                 policy is also an insured under a nucle- ar                 facility" owned by, or operated by or on be-
                 energy liability policy issued by Nuclear                   half of, an "insured" or (b) has been dis-
                 Energy Liability Insurance Association, Mu-                 charged or dispersed therefrom;
                 tual Atomic Energy Liability Underwriters,              (2) The "nuclear material" is contained in "spent
                 Nuclear Insurance Association of Canada or                  fuel" or "waste" at any time pos- sessed,
                 any of their successors, or would be an                     handled,       used,     processed,       stored,
                 insured under any such policy but for its                   transported or disposed of, by or on behalf of
                 termination upon exhaustion of its limit of li-             an "insured"; or
                 ability; or                                             (3) The "bodily injury" or "property damage"
            (2) Resulting from the "hazardous properties" of                 arises out of the furnishing by an "insured" of
                 "nuclear material" and with respect to which                services, materials, parts or equipment in
                 (a) any person or organization is re- quired                connection with the planning, construction,
                 to maintain financial protection pur- suant to              maintenance, operation or use of any "nu-
                 the Atomic Energy Act of 1954, or any law                   clear facility", but if such facility is located
                 amendatory thereof, or (b) the "in- sured" is,              within the United States of America, its terri-
                 or had this policy not been issued would be,                tories or possessions or Canada, this ex-
                 entitled to indemnity from the United States                clusion (3) applies only to "property dam-
                 of America, or any agency thereof, under                    age" to such "nuclear facility" and any
                 any agreement entered into by the United                    property thereat.
                 States of America, or any agency thereof,          2. As used in this endorsement:
                 with any person or organi- zation.
                                                                       "Hazardous properties" includes radioactive, toxic
          B. Under any Medical Payments coverage, to                   or explosive properties.
             expenses incurred with respect to "bodily inju-
             ry" resulting from the "hazardous properties" of          "Nuclear material" means "source material", "spe-
             "nuclear material" and arising out of the opera-          cial nuclear material" or "by-product material".
             tion of a "nuclear facility" by any person or or-
             ganization.




       IL 00 21 09 08                               © ISO Properties, Inc., 2007                                Page 1 of 2      
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                      INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150             Doc 13-5       Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                   RECEIVED      E
                                                                                            NYSCEF: 04/03/2019
                                                        Pg 54 of 61

          "Source material", "special nuclear material", and             (c) Any equipment or device used for the pro-
          "by-product material" have the meanings given                      cessing, fabricating or alloying of "special
          them in the Atomic Energy Act of 1954 or in any law                nuclear material" if at any time the total
          amendatory thereof.                                                amount of such material in the custody of the
                                                                             "insured" at the premises where such
          "Spent fuel" means any fuel element or fuel com-                   equipment or device is located consists of or
          ponent, solid or liquid, which has been used or ex-                contains more than 25 grams of plutoni- um
          posed to radiation in a "nuclear reactor".                         or uranium 233 or any combination thereof,
          "Waste" means any waste material (a) containing                    or more than 250 grams of uranium 235;
          "by-product material" other than the tailings or               (d) Any structure, basin, excavation, premises
          wastes produced by the extraction or concentra-                    or place prepared or used for the storage or
          tion of uranium or thorium from any ore processed                  disposal of "waste";
          primarily for its "source material" content, and (b)
          resulting from the operation by any person or or-           and includes the site on which any of the foregoing
          ganization of any "nuclear facility" included under         is located, all operations conducted on such site
          the first two paragraphs of the definition of "nucle-       and all premises used for such operations.
          ar facility".                                               "Nuclear reactor" means any apparatus designed
          "Nuclear facility" means:                                   or used to sustain nuclear fission in a self-
                                                                      supporting chain reaction or to contain a critical
            (a) Any "nuclear reactor";                                mass of fissionable material.
            (b) Any equipment or device designed or used              "Property damage" includes all forms of radioac-
                for (1) separating the isotopes of uranium or         tive contamination of property.
                plutonium, (2) processing or utilizing "spent
                fuel", or (3) handling, processing or packag-
                ing "waste";




       Page 2 of 2                                 © ISO Properties, Inc., 2007                           IL 00 21 09 08     
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                        INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150              Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                   RECEIVED      E
                                                                                            NYSCEF: 04/03/2019
                                                        Pg 55 of 61


                                                                                                           IL P 001 01 04

          U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
                      ASSETS CONTROL ("OFAC")
                 ADVISORY NOTICE TO POLICYHOLDERS
       No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your policy.
       You should read your policy and review your Declarations page for complete information on the coverages you are
       provided.
       This Notice provides information concerning possible impact on your insurance coverage due to directives issued
       by OFAC. Please read this Notice carefully.
       The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
       declarations of "national emergency". OFAC has identified and listed numerous:
          ⚫ Foreign agents;
          ⚫ Front organizations;
          ⚫ Terrorists;
          ⚫ Terrorist organizations; and
          ⚫ Narcotics traffickers;
       as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treas- ury's
       web site – http//www.treas.gov/ofac.
       In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
       claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
       Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
       provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
       a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
       Other limitations on the premiums and payments also apply.




       IL P 001 01 04                              © ISO Properties, Inc., 2004                                Page 1 of 1
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                                INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150           Doc 13-5         Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                   RECEIVED      E
                                                                                            NYSCEF: 04/03/2019
                                                        Pg 56 of 61




                                            U.S. Terrorism Risk Insurance Act of 2002 as amended

                                                            Not Purchased Clause



                This Clause is issued in accordance with the terms and conditions of the "U.S. Terrorism Risk Insurance Act of
                2002" as amended as summarized in the disclosure notice.


                It is hereby noted that the Underwriters have made available coverage for "insured losses" directly resulting
                from an "act of terrorism" as defined in the "U.S. Terrorism Risk Insurance Act of 2002", as amended ("TRIA")
                and the Insured has declined or not confirmed to purchase this coverage.


                This Insurance therefore affords no coverage for losses directly resulting from any "act of terrorism" as defined
                in TRIA except to the extent, if any, otherwise provided by this policy.


                All other terms, conditions, insured coverage and exclusions of this Insurance including applicable limits and
                deductibles remain unchanged and apply in full force and effect to the coverage provided by this Insurance.



                LMA5219

                12 January 2015
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                     INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150            Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                 RECEIVED      E
                                                                                          NYSCEF: 04/03/2019
                                                      Pg 57 of 61




                                           LLOYD'S PRIVACY POLICY STATEMENT



          UNDERWRITERS AT LLOYD'S, LONDON


          The Certain Underwriters at Lloyd's, London want you to know how we protect the confidentiality of
          your non‐public personal information. We want you to know how and why we use and disclose the
          information that we have about you. The following describes our policies and practices for securing
          the privacy of our current and former customers.


          INFORMATION WE COLLECT


          The non‐public personal information that we collect about you includes, but is not limited to:


          •   Information contained in applications or other forms that you submit to us, such as name, address,
              and social security number


          •   Information about your transactions with our affiliates or other third‐parties, such as balances and
              payment history


          •   Information we receive from a consumer‐reporting agency, such as credit‐worthiness or credit
              history


          INFORMATION WE DISCLOSE


          We disclose the information that we have when it is necessary to provide our products and services.
          We may also disclose information when the law requires or permits us to do so.


          CONFIDENTIALITY AND SECURITY


          Only our employees and others who need the information to service your account have access to your
          personal information. We have measures in place to secure our paper files and computer systems.
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                    INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150            Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                 RECEIVED      E
                                                                                          NYSCEF: 04/03/2019
                                                      Pg 58 of 61


                             RIGHT TO ACCESS OR CORRECT YOUR PERSONAL INFORMATION


          You have a right to request access to or correction of your personal information that is in our
          possession.


          CONTACTING US


          If you have any questions about this privacy notice or would like to learn more about how we protect
          your privacy, please contact the agent or broker who handled this insurance. We can provide a more
          detailed statement of our privacy practices upon request.



          06/03

          LSW1135B
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                         INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150          Doc 13-5        Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                 RECEIVED      E
                                                                                          NYSCEF: 04/03/2019
                                                      Pg 59 of 61




                                    SANCTION LIMITATION AND EXCLUSION CLAUSE



                No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay any claim or
                provide any benefit hereunder to the extent that the provision of such cover, payment of such claim or
                provision of such benefit would expose that (re)insurer to any sanction, prohibition or restriction under
                United Nations resolutions or the trade or economic sanctions, laws or regulations of the European
                Union, United Kingdom or United States of America.



                15/09/10

                LMA3100
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                        INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150             Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                  RECEIVED      E
                                                                                           NYSCEF: 04/03/2019
                                                       Pg 60 of 61


                                                  SEVERAL LIABILITY NOTICE


          The subscribing insurers’ obligations under contracts of insurance to which they subscribe are several and
          not joint and are limited solely to the extent of their individual subscriptions. The subscribing insurers are
          not responsible for the subscription of any co‐subscribing insurer who for any reason does not satisfy all
          or part of its obligations.

          LSW 1001
FILED: NEW YORK COUNTY CLERK 04/03/2019 06:07 PM                                                     INDEX NO. 651255/2016
NYSCEF DOC. 19-23079-rdd
            NO. 150            Doc 13-5      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                 RECEIVED      E
                                                                                          NYSCEF: 04/03/2019
                                                      Pg 61 of 61


                                           GENERAL CHANGE ENDORSEMENT

          This endorsement, effective 12:01 03/18/2019 forms a part of Policy No. ZISGL01 issued to 542
          Holding Corp; 60G 542 Broadway Owner, LLC by Zodiac Insurance Services

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          This endorsement modifies insurance provided under the following policy.

          EVENTS LIABILITY CLAIMS MADE AND REPORTED INSURANCE

          In consideration of the premium charged it is understood and agreed that the policy is amended as
          follows:

          The policy limits provided on the declarations page for the time period of 5/12/15 to 5/12/16 shall be
          $3,000,000.


          The policy limits provided on the declarations page for all other time periods within the policy period
          shall be $10,000.


          All other terms and conditions of this policy remain unchanged
